       Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 1 of 67




                   UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK

IMRAN KHAN and JOAN BULLOCK,
individually and as representatives of a
class of participants and beneficiaries on
behalf of the Pentegra Defined Contribution
Plan for Financial Institutions,              No. _______________________

                         Plaintiffs,
                                              CLASS ACTION
v.

BOARD OF DIRECTORS OF PENTEGRA
DEFINED CONTRIBUTION PLAN,
PENTEGRA RETIREMENT SERVICES,
INC., JOHN E. PINTO, SANDRA L.
MCGOLDRICK, LISA A. SCHLEHUBER,
MICHAEL N. LUSSIER, WILLIAM E.
HAWKINS, JR., BRAD ELLIOTT,
GEORGE W. HERMANN, AND JOHN
DOES 1–12,

                         Defendants.

                                 COMPLAINT
            Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 2 of 67




                                                   Table of Contents

COMPLAINT ................................................................................................................. 1

JURISDICTION AND VENUE ..................................................................................... 2

PARTIES ........................................................................................................................ 3

      I.    The Pentegra Defined Contribution Plan for Financial Institutions ............. 3

      II. Plaintiffs ............................................................................................................ 4

      III. Defendants ........................................................................................................ 5

ERISA’S FIDUCIARY STANDARDS ........................................................................... 9

BACKGROUND FACTS .............................................................................................. 12

      I.    Defined contribution retirement plan fees..................................................... 12

      II. Multiple employer plans ................................................................................. 15

DEFENDANTS BREACHED THEIR FIDUCIARY DUTIES ................................... 18

      I.    Defendants breached their fiduciary duties and engaged in prohibited
            transactions by failing to monitor and control the Plan’s administrative
            fees and causing the Plan to pay excessive fees. ........................................... 18

                  Prudent fiduciaries negotiate reasonable administrative fees,
                  monitor all sources of revenue paid to plan recordkeepers, regularly
                  monitor plan fees and compare them to competitive market rates,
                  and diligently negotiate fee reductions to benefit participants. ............. 19

                  Contrary to the practices of prudent fiduciaries, Defendants failed to
                  monitor and control administrative fees, resulting in significant
                  Plan losses. ............................................................................................... 25

      II. Defendants breached their fiduciary duties and engaged in prohibited
          transactions by unlawfully causing payments to Pentegra from Plan
          assets. .............................................................................................................. 34

                  ERISA’s self-dealing and prohibited transactions provisions. ............... 34

                  Defendants acted for the purpose of benefiting Pentegra in causing
                  unreasonable and unnecessary amounts for purported
                  administrative services to be paid from Plan assets to Pentegra. ......... 37



                                                                ii
           Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 3 of 67




     III. Defendants breached their fiduciary duties by including Plan
          investments with excessive and unreasonable investment management
          fees. .................................................................................................................. 41

                 Prudent retirement plan fiduciaries select the lowest-cost available
                 share classes for retirement plan investment alternatives. ................... 41

                 Contrary to the practices of prudent professionals, Defendants
                 caused investments with excessive investment management fees to
                 be included in the Plan. ............................................................................ 42

CLASS ACTION ALLEGATIONS .............................................................................. 46

COUNT I: Breach of Fiduciary Duties Related to Excessive Administrative Fees
(29 U.S.C. §1104(a)(1))................................................................................................. 53

COUNT II: Prohibited Transactions (29 U.S.C. §1106(a)(1)(a), (a)(1)(b)–(d);
(b)(1)–(2); 29 U.S.C. §1132(a)(3)) ................................................................................. 55

COUNT III: Breach of Fiduciary Duties Related to Unreasonable Investment
Management Fees (29 U.S.C. §1104(a)(1)) ................................................................. 59

COUNT IV: Failure To Monitor Fiduciaries (Against The Board) ........................... 60

JURY TRIAL DEMANDED ........................................................................................ 62

PRAYER FOR RELIEF ............................................................................................... 62




                                                                iii
           Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 4 of 67




                                        COMPLAINT

         1.     Plaintiffs Imran Khan and Joan Bullock, individually and as

representatives of a class of participants and beneficiaries of the Pentegra Defined

Contribution Plan for Financial Institutions (the “Plan”), bring this action under 29

U.S.C. §1132(a)(2) and (a)(3) on behalf of the Plan against the Board of Directors of

Pentegra Defined Contribution Plan (the “Board”), Pentegra Retirement Services,

Inc. (“Pentegra”), John E. Pinto, Sandra L. McGoldrick, Lisa A. Schlehuber, Michael

N. Lussier, William E. Hawkins, Jr., Brad Elliott, George W. Hermann, and John

Does 1–12 (collectively the “Defendants”), for breach of fiduciary duties and

prohibited transactions under ERISA. 1

         2.     As the Plan’s fiduciaries, Defendants are obligated to act for the

exclusive benefit of Plan participants and beneficiaries and to ensure that Plan

expenses are reasonable. The marketplace for retirement plan services is

established and competitive. Multi-billion dollar defined contribution plans, like the

Plan, have tremendous bargaining power to obtain high quality, low-cost

administrative services. Exercising this bargaining power, among others, is part of

Defendants’ fiduciary obligations and these duties are the “highest known to the

law”, and must be discharged with “an eye single to the interests of the participants

and beneficiaries.” Donovan v. Bierwirth, 680 F.2d 263, 271, 272 n.8 (2d Cir. 1982).

Instead of using the Plan’s bargaining power to benefit participants and

beneficiaries, Defendants acted to enrich themselves, including Pentegra, by



 1   The Employee Retirement Income Security Act, 29 U.S.C. §§1001–1461.
        Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 5 of 67




allowing exorbitantly unreasonable expenses to be charged to participants for

administration of the Plan.

      3.      Defendants, furthermore, profit from collecting additional fees directly

from employers who participate in the Plan—putatively to pay for “outsourced”

fiduciary responsibility—but act directly contrary to that assumed fiduciary

responsibility by draining the retirement assets of Plan participants to enrich

themselves.

      4.      To remedy these breaches of duty, Plaintiffs, individually and as

representatives of a class of participants and beneficiaries of the Plan, bring this

action on behalf of the Plan under 29 U.S.C. §1132(a)(2) and (3) to enforce

Defendants’ personal liability under 29 U.S.C. §1109(a) to make good to the Plan all

losses resulting from each breach of fiduciary duty and to restore to the Plan profits

made through Defendants’ use of Plan assets. In addition, Plaintiffs seek equitable

or remedial relief for the Plan as the Court may deem appropriate.

                          JURISDICTION AND VENUE

      5.      Subject-matter jurisdiction. This Court has exclusive jurisdiction

over the subject matter of this action under 29 U.S.C. §1132(e)(1) and 28 U.S.C.

§1331 because it is an action under 29 U.S.C. §1132(a)(2).

      6.      Venue. This District is the proper venue for this action under 29

U.S.C. §1132(e)(2) and 28 U.S.C. §1391(b) because it is the district where the Plan

is administered, where at least one of the alleged breaches took place, and where at

least one defendant resides.


                                           2
        Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 6 of 67




      7.     Standing. An action under §1132(a)(2) allows recovery only for a plan,

and does not provide a remedy for individual injuries distinct from plan injuries.

LaRue v. DeWolff, Boberg & Assocs., 552 U.S. 248, 256 (2008). The plan is the victim

of any fiduciary breach and the recipient of any recovery. Id. at 254. Section

1132(a)(2) authorizes any participant, fiduciary, or the Secretary of Labor to sue

derivatively as a representative of a plan to seek relief on behalf of the plan. 29

U.S.C. §1132(a)(2). As explained in detail below, the Plan suffered millions of

dollars in losses resulting from Defendants’ fiduciary breaches and remains exposed

to harm and continued future losses, and those injuries may be redressed by a

judgment of this Court in favor of Plaintiffs. To the extent the Plaintiffs must also

show an individual injury even though §1132(a)(2) does not provide redress for

individual injuries, each Plaintiff has suffered such an injury. Each named

Plaintiff’s individual account in the Plan suffered losses because each participant’s

account was assessed an excessive amount for administrative fees, which would not

have been incurred had Defendants discharged their fiduciary duties to the Plan

and reduced those fees to a reasonable level.

                                      PARTIES

I.   The Pentegra Defined Contribution Plan for Financial Institutions

      8.     The Plan is a defined contribution, individual account, employee

pension benefit plan under 29 U.S.C. §1002(2)(A) and §1002(34), established and

maintained under a written document in accordance with 29 U.S.C. §1102(a)(1).

      9.     The Plan is intended to be a multiple employer plan (“MEP”) pursuant

to 26 U.S.C. §413(c). Its participants consist of employees of financial institutions,
                                           3
        Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 7 of 67




such as banks, that participate in the Plan. As of December 31, 2018, per the Plan’s

Form 5500 filed with the U.S. Department of Labor (“DOL”), the Plan had nearly

250 participating employers (“Participating Employers”).

       10.      The Plan provides retirement benefits for employees of Participating

Employers. Under the Plan, participants are responsible for investing their

individual accounts and will receive in retirement only the current value of that

account, which will depend on contributions made on behalf of each employee by his

or her employer, deferrals of employee compensation and employer matching

contributions, and on the performance of investment options net of fees and

expenses. Plan fiduciaries control what investment options are provided in the Plan

and the Plan’s fees and expenses.

       11.      As of December 31, 2014, the Plan reported 26,469 participants with

account balances and $1.9 billion in assets. By December 31, 2018, those numbers

had grown to 27,227 participants and $2.1 billion in assets.

       12.      The Plan is among the largest 0.07% of all defined contribution plans

in the United States based on plan assets. Professionals commonly refer to plans of

such great size as “jumbo plans” or “mega plans.” The Plan’s massive size gives it

enormous bargaining power to command very low administrative fees for its

participants.

II.   Plaintiffs

       13.      Imran Khan resides in Monmouth Junction, New Jersey and is a

participant in the Plan under 29 U.S.C. §1002(7) because he and his beneficiaries

are eligible to receive benefits under the Plan.
                                            4
        Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 8 of 67




      14.    Joan Bullock resides in Colonial Beach, Virginia and is a participant in

the Plan under 29 U.S.C. §1002(7) because she and her beneficiaries are eligible to

receive benefits under the Plan.

III. Defendants

      15.    The Board consists of executives of Participating Employers. According

to Article IX, Section 1(A) of the Plan document, the Board controls and manages

the operation and administration of the Plan. The Plan also names as the ERISA

“plan administrator” a “President of the Plan”, who is the “chief administrative

officer of the Plan, [and] a member ex officio of the Board[.]”

      16.    The Board conducts its business regarding the Plan in White Plains,

New York.

      17.    The Plan designates the Board and its individual members as named

fiduciaries and plan administrators under 29 U.S.C. §1102(a)(2). Under the terms of

the Plan, the members of the Board “must be Members of the Plan” and the Board

has “general responsibility for carrying out the provisions of the Plan.” Article IX,

Section 1(A). The Board and its individual members are fiduciaries to the Plan

because they are named fiduciaries under 29 U.S.C. §1102(a) and exercised

discretionary authority or discretionary control respecting the management of the

Plan or exercised authority or control respecting the management or disposition of

its assets, and have or had discretionary authority or discretionary responsibility in

the administration of the Plan. 29 U.S.C. §1002(21)(A)(i) and (iii).




                                           5
        Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 9 of 67




      18.    The Plan’s 2018 Summary Plan Description (“SPD”) states that the

Plan’s sponsor was “the Pentegra Defined Contribution Plan for Financial

Institutions”—that is, the Plan was its own sponsor.

      19.    The Plan reported in its 2012–2014 Forms 5500 filed with the DOL

that the Plan’s sponsor was Pentegra.

      20.    According to the Plan’s Investment Policy Statement, the Board has

retained Pentegra to provide administrative services for the Plan.

      21.    Pentegra is a corporation organized under Delaware law with its

principal place of business in White Plains, New York. Pentegra acts through its

employees, including those acting as Board members, and administers the Plan.

Pentegra is an employer of other Plan fiduciaries, including current and former

members of the Board. As is evident from the Plan’s structure, Plan administration

tasks are and have been delegated by the Board and/or Pentegra to Pentegra

employees.

      22.    Pentegra markets the Plan to prospective participating employers

based on Pentegra’s claims that its status as a plan administrator under 29 U.S.C.

§ 1002(16) (ERISA §3(16)) shifts fiduciary responsibility away from Participating

Employers. Pentegra has, however, publicly acknowledged that 3(16) fiduciary

services may be of no additional value to retirement plans. 2 Said Pentegra,




 2 Pentegra Retirement Services, Ten Years, 300 New Clients: A MEP Strategy,
https://www.pentegra.com/upload/The%20Advisors%20Newsletter%20February%207,%202017%20pr
esented%20by%20401k%20Rekon.pdf, archived at https://perma.cc/6MLQ-H2PV.
                                          6
            Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 10 of 67




“perhaps it’s all just smoke and mirrors,” “a hoax[,] and any competent [Third Party

Administrator] already does this[.]” 3

           23.   Pentegra controls the administration of the Plan, including

negotiations and relationships with service providers to the Plan. Pentegra states in

advertising material that its services to defined contribution retirement plans

include the assumption of fiduciary liability. Pentegra actively markets membership

in the Plan to companies that are prospective Participating Employers. In contrast

with service providers in other 401(k) plans, who do not market their services to

participants for their own benefit, Pentegra employs dedicated sales staff to sell

services and grow Pentegra’s retirement business, including by distributing

marketing materials encouraging membership in the Plan. Pentegra regularly

publishes and distributes “whitepapers” regarding Pentegra’s corporate

philosophies. These activities promote Pentegra’s corporate interests by soliciting

membership in the Plan. This marketing and soliciting of the Plan to prospective

Participating Employersis is paid in part by Plan participants out of their

retirement assets, and fund in part Pentegra’s marketing and solicitation of the

Plan to prospective Participating Employers, from which Pentegra stands to gain

additional profits.

           24.   Pentegra exercises control over the Board and its fiduciary decisions

through Pentegra executives who are current and former Board members, as well as

through the Board’s delegees who are Pentegra employees.



 3   Id.
                                             7
         Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 11 of 67




       25.     One of the seven current Board members is Pentegra’s President,

Defendant John Pinto. Other Board members consist of a rotating group of

executives of Participating Employers.

       26.     As alleged herein, Pentegra is a fiduciary under 29 U.S.C. §1002(21)(A)

because it exercises discretionary authority or discretionary control respecting

management of the Plan, exercises authority or control respecting management or

disposition of Plan assets, or has discretionary authority or discretionary

responsibility in the administration of the Plan. Pentegra executives who undertook

the acts alleged herein did so for the benefit of and as agents for Pentegra.

       27.     Defendant John E. Pinto is President & CEO of Pentegra and is a

member of the Board. 4

       28.     Defendant Sandra L. McGoldrick is President & CEO of Winter Hill

Bank in Somerville, Massachusetts, and is Chair of the Board.

       29.     Defendant Lisa A. Schlehuber is CEO of Elements Financial in

Indianapolis, Indiana and is Vice Chair of the Board.

       30.     Defendant Michael N. Lussier is President & CEO of Webster First

Federal Credit Union in Worcester, Massachusetts and is a member of the Board.

       31.     Defendant William E. Hawkins, Jr. is President & CEO of Tensas

State Bank in Newellton, Louisiana and is a member of the Board.




 4 Pentegra publishes current Board membership online. Pursuant to 29 U.S.C. §1024(b)(4) and 29
CFR 2550.404c-1, Plaintiffs requested documents, including Board meeting minutes, before filing
suit, but Defendants did not provide these. These documents likely contain additional information
regarding the tenure of each Defendant on the Board, as well as the identities of additional Board
members.
                                                 8
         Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 12 of 67




        32.   Defendant Brad Elliott, Chairman & CEO of Equity Bancshares in

Wichita, Kansas, and is a member of the Board.

        33.   Defendant George W. Hermann is President & CEO of Windsor

Federal Savings & Loan Association in Windsor, Connecticut, and is a member of

the Board.

        34.   John Does 1–12 are unknown members of the Board and/or other

Pentegra employees who exercised discretionary authority or discretionary control

respecting the management of the Plan or exercised authority or control respecting

the management or disposition of its assets, and have or had discretionary

authority or discretionary responsibility in the administration of the Plan. 29 U.S.C.

§1002(21)(A)(i) and (iii).

                         ERISA’S FIDUCIARY STANDARDS

        35.   ERISA imposes strict fiduciary duties of loyalty and prudence upon the

Defendants as fiduciaries of the Plan. 29 U.S.C. §1104(a), states, in relevant part,

that:

        [A] fiduciary shall discharge his duties with respect to a plan solely in the
        interest of the participants and beneficiaries and –

              (A)     for the exclusive purpose of

                      (i) providing benefits to participants and their beneficiaries; and
                      (ii) defraying reasonable expenses of administering the plan;

              [and]

              (B)     with the care, skill, prudence, and diligence under the
                      circumstances then prevailing that a prudent man acting in a


                                            9
        Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 13 of 67




                    like capacity and familiar with such matters would use in the
                    conduct of an enterprise of like character and with like aims.

      36.    Under ERISA, fiduciaries that exercise any authority or control over

plan assets, including, but not limited to, the selection of plan investments and

service providers, must act prudently and for the exclusive benefit of participants in

the plan, monitor the funds in the plan and remove imprudent or excessively

expensive funds. Fiduciaries cannot act for the benefit of third parties, including

service providers to the plan such as recordkeepers, affiliated businesses, brokerage

firms, or managed account service providers and those who provide investment

products. Fiduciaries must ensure that the amount of fees paid to service providers

is no more than reasonable. 29 U.S.C. §1104(a)(1)(A(ii); see also 29 U.S.C.

§1103(c)(1) (plan assets “shall be held for the exclusive purposes of providing

benefits to participants in the plan and their beneficiaries and defraying reasonable

expenses of administering the plan”).

      37.    An ERISA fiduciary has a continuing duty to monitor investments and

remove imprudent ones. Tibble v. Edison Int’l, 135 S. Ct. 1823, 1828–29 (2015).

Prudence requires a review at “regular intervals.” Id. at 1828. When making

investment decisions, an ERISA fiduciary “is duty-bound ‘to make such investments

and only such investments as a prudent [person] would make of his own

property[.]’” In re Unisys, 74 F.3d 420, 434 (3d Cir. 1996) (quoting Restatement

(Second) of Trusts §227 (1959)). “[T]he duty to conduct an independent investigation

into the merits of a particular investment” is “the most basic of ERISA’s investment

fiduciary duties.” Id. at 435.
                                          10
       Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 14 of 67




      38.    A defined contribution plan fiduciary cannot “insulate itself from

liability by the simple expedient of including a very large number of investment

alternatives in its portfolio and then shifting to the participants the responsibility

for choosing among them.” Hecker v. Deere & Co., 569 F.3d 708, 711 (7th Cir. 2009).

Instead, fiduciaries must “initially determine, and continue to monitor, the

prudence of each investment option available to plan participants.” DiFelice v. U.S.

Airways, Inc., 497 F.3d 410, 423 (4th Cir. 2007) (emphasis original); see also 29

C.F.R. §2550.404a-1; DOL Adv. Op. 98-04A; DOL Adv. Op. 88-16A. Fiduciaries have

“a continuing duty to monitor investments and remove imprudent ones” within a

reasonable time. Tibble, 135 S. Ct. at 1828–29.

      39.    ERISA also imposes explicit co-fiduciary liabilities on plan fiduciaries.

29 U.S.C. §1105(a) provides a cause of action against a fiduciary for knowingly

participating in a breach by another fiduciary and knowingly failing to cure any

breach of duty. The statute states, in relevant part, that:

      In addition to any liability which he may have under any other provisions of
      this part, a fiduciary with respect to a plan shall be liable for a breach of
      fiduciary responsibility of another fiduciary with respect to the same plan in
      the following circumstances:

             (1)    if he participates knowingly in, or knowingly undertakes to
                    conceal, an act or omission of such other fiduciary, knowing such
                    act or omission is a breach; [or]

             (2)    if, by his failure to comply with section 1104(a)(1) of this title in
                    the administration of his specific responsibilities which give rise
                    to his status as a fiduciary, he has enabled such other fiduciary
                    to commit a breach; or




                                           11
           Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 15 of 67




                (3)   if he has knowledge of a breach by such other fiduciary, unless
                      he makes reasonable efforts under the circumstances to remedy
                      the breach.

                                BACKGROUND FACTS

I.       Defined contribution retirement plan fees

          40.   “Defined contribution plans dominate the retirement plan scene

today.” LaRue v. DeWolff, Boberg & Assocs., 552 U.S. 248, 255 (2008). In the private

sector, such plans have largely replaced the defined benefit pension plans that were

America’s retirement system when ERISA was enacted in 1974. The consulting firm

Towers Watson studied Fortune 100 companies from 1985 to 2012 and found that

the type of retirement plan offered by the companies has essentially flipped over the

last three decades. 5 The survey found that whereas in 1985, 89 of the Fortune 100

companies offered a traditional defined benefit plan, in 2012, only eleven of the

Fortune 100 companies offered defined benefit plans to newly hired employees.

Defined contribution plans have become America’s retirement system.

          41.   A fundamental difference between traditional pension plans and

defined contribution plans is that in the former, the employer’s assets are at risk.

Because the employer is responsible for funding the pension plan to satisfy its

commitments to employees, it bears all investment risks. In a defined contribution

plan, the employees and retirees bear all investment risks.

          42.   Each participant in a defined contribution plan has an individual

account and directs plan contributions into one or more investment alternatives in a



  Towers Watson, Retirement Plan Types of Fortune 100 Companies in 2012, TOWERS WATSON
     5

RESEARCH INSIDER, Oct. 2012.
                                            12
       Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 16 of 67




lineup chosen by the plan’s fiduciaries. “[P]articipants’ retirement benefits are

limited to the value of their own individual investment accounts, which is

determined by the market performance of employee and employer contributions,

less expenses.” Tibble, 135 S. Ct. at 1826.

      43.    Expenses, such as those for plan administration, “can sometimes

significantly reduce the value of an account in a defined-contribution plan.” Id.

      44.    The fees of mutual funds and other investment alternatives are

usually expressed as a percentage of assets under management, or “expense ratio.”

For example, if the fund deducts 1.0% of fund assets each year in fees, the fund’s

expense ratio would be 1.0%, or 100 basis points (“bps”). (One basis point is equal to

1/100th of one percent.) The fees deducted from a fund’s assets reduce the value of

the shares owned by fund investors.

      45.    The plan’s fiduciaries have control over these expenses. The fiduciaries

are responsible for hiring service providers, such as recordkeepers, and negotiating

and approving those service providers’ compensation. The fiduciaries also have

exclusive control over the menu of investment alternatives to which participants

may direct the assets in their accounts. Those selections each have their own fees

that are deducted from the returns that participants receive on their investments.

      46.    These fiduciary decisions have the potential to dramatically affect the

amount of money that participants are able to save for retirement. According to the

U.S. Department of Labor, a 1% difference in fees over the course of a 35-year




                                          13
         Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 17 of 67




career makes a difference of 28% in savings at retirement. 6 Over a 40-year career,

this difference in fees can reduce a participant’s retirement savings by almost

$500,000, as shown in the following graph. 7




       47.     Accordingly, fiduciaries of defined contribution plans must engage in a

rigorous process to control these costs and ensure that participants pay no more

than a reasonable level of fees. “[C]ost-conscious management is fundamental to

prudence in the investment function.” Tibble v. Edison Int’l, 843 F.3d 1187, 1197–98

(9th Cir. 2016) (en banc) (citing Restatement (Third) of Trusts §90 cmt. b). This is

particularly true for multi-billion-dollar plans, like the Plan, which have the

bargaining power to obtain the highest level of service and the very lowest fees. The




  6 U.S. Dept. of Labor, A Look at 401(k) Plan Fees, at 2 (Sept. 2019),
https://www.dol.gov/sites/dolgov/files/ebsa/about-ebsa/our-activities/resource-center/publications/a-
look-at-401k-plan-fees.pdf, archived at https://perma.cc/8KAR-W4JR.
  7 Michael Bird, Pandemic Highlights Reasons for Reviewing Plan Fees, PLANSPONSOR, May 15,

2020, https://www.plansponsor.com/pandemic-highlights-reasons-reviewing-plan-fees/, archived
at https://perma.cc/8VCU-E7PC.
                                                  14
        Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 18 of 67




fees available to these plans are orders of magnitude lower than the much higher

retail fees available to small investors.

       48.   The entities that provide services to defined contribution plans have an

incentive to maximize their fees by putting their own higher-cost funds in plans,

collecting the highest amount possible for recordkeeping. For each additional dollar

in fees paid to a service provider, participants’ retirement savings are directly

reduced by the same amount, and participants lose the potential for those lost

assets to grow over the remainder of their careers through investment returns. The

level of diligence used by plan fiduciaries to control, negotiate, reduce the plan’s

fees, and safeguard plan assets directly affects participants’ retirement security.

       49.   Fiduciaries must be cognizant of service providers’ self-interest in

maximizing fees, and cannot simply accede to the providers’ desires and

recommendations by including proprietary funds that will maximize the provider’s

fees without negotiating or considering alternatives. In order to act in the exclusive

interest of participants and not in the service providers’ interest, fiduciaries must

conduct their own independent investigation into the merits of a particular

investment or service by considering alternatives.

II.   Multiple employer plans

       50.   A “‘multiple employer plan’ can refer to a variety of different kinds of

employee-benefit arrangements” including sponsorship of a defined contribution

retirement plan by “a group or association of employers.” Definition of “Employer’’

Under Section 3(5) of ERISA—Association Retirement Plans and Other Multiple-

Employer Plans, 84 Fed.Reg. 37508, 37512 (July 31, 2019) “Grouping small
                                            15
         Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 19 of 67




employers together into a MEP” in this way can “facilitate savings through

administrative efficiencies” and “price negotiation.” Id. at 37533. MEPs such as this

achieve economies of scale of large plans that provide a “distinct economic

advantage[]” of lower administrative costs for individual employers. Id.

       51.     MEPs create cost efficiencies in at least two ways: “First, as scale

increases, marginal costs for MEPs . . . diminish and MEPs . . . spread fixed costs

over a larger pool of member employers and employee participants, creating direct

economic efficiencies. Second, larger scale may increase the negotiating power of

MEPs.” Id. Therefore, MEPs operating as a large single plan can secure low-cost

administrative services from service providers.

       52.     The comments submitted by the public regarding the DOL’s proposed

regulation referenced above reflect the industry-wide consensus that the MEP

structure is desirable in large part because of increased efficiency and ability to

obtain lower administrative costs. For example, the American Society of Association

Executives and National Association of Manufacturers jointly wrote of the

“opportunities under current law for pooled retirement programs, which underscore

the benefits of the shared costs and other efficiencies that these plans allow[.]” 8

Likewise, the U.S. Chamber of Commerce wrote that with MEPs, “[c]osts are shared

among the adopting employers, regardless of the number. This translates to




 8 https://www.dol.gov/sites/dolgov/files/EBSA/laws-and-regulations/rules-and-regulations/public-
comments/1210-AB88/00009.pdf, archived at https://perma.cc/9QBT-CUCA.
                                                16
         Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 20 of 67




substantial economies of scale and cost efficiencies over stand-alone plans for small

businesses.” 9

       53.     Pentegra has written in its whitepapers, blog articles, and other

marketing materials of the economies of scale, simplified administration, and

expected cost savings to employers by participating in large MEPs. For example, in

a marketing brochure entitled “The Pentegra Multiple Employer Plan Advantage,”

Pentegra wrote:

       Why Join a MEP?

       Economies of Scale
       MEPs make it easy to offer a high-quality retirement program to any size
       employer. By collectively participating, employers are able to leverage their
       combined purchasing power to access institutional quality features in a more
       cost-effective manner than single employer plans can access on their
       own.

       Simplified Plan Administration
       MEPs simplify plan administration . . . .

(emphasis added). 10

       54.     Because plans that bundle together employers offer significant cost

efficiencies, they are able to spread costs across a larger participant and asset

base. 11 Plan administration is simplified because administrative tasks are

centralized and automated, and variations in plan design are minimized. Prudently

managed, such plans reduce costs for every participant. The “substantial economies


 9  https://www.dol.gov/sites/dolgov/files/EBSA/laws-and-regulations/rules-and-regulations/public-
comments/1210-AB88/00022.pdf, archived at https://perma.cc/BW9V-45H5.
  10 https://www.pentegra.com/wp-content/uploads/2018/05/The-Multiple-Employer-Plan-MEP-

Advantage-for-Plan-Sponsors.pdf, archived at https://perma.cc/Z5FQ-VREH.
  11 Newport Retirement Services, The Impact of the Secure Act of Multiple Employer Plans,

https://www.newportgroup.com/NewportGroup/media/Documents/MEPS-PEPS-White-Pape-from-
Newport.pdf, archived at https://perma.cc/2JQL-QDA4.
                                                 17
            Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 21 of 67




of scale and cost efficiencies” include, but are not limited, to a single annual Form

5500 filing, a single periodic IRS qualification filing, and a single annual

independent audit. 12

                 DEFENDANTS BREACHED THEIR FIDUCIARY DUTIES

I.        Defendants breached their fiduciary duties and engaged in prohibited
          transactions by failing to monitor and control the Plan’s
          administrative fees and causing the Plan to pay excessive fees.

           55.    Because Pentegra controlled the administration of the Plan, it

exercised discretionary authority and control respecting the management of the

Plan and disposition of its assets, and is a Plan fiduciary. 29 U.S.C. § 1002(21)(A)(i).

Instead of acting solely in the interest of Plan participants and with the care, skill,

and diligence of a prudent expert, as the law requires, Pentegra instead used the

Plan to generate greatly excessive administrative fees, to benefit itself. See 29

U.S.C. § 1104(a)(1)(A–B).

           56.    The Board, including its individual members, is the named Plan

fiduciary and is responsible for ensuring reasonable administrative fees. See 29

U.S.C. § 1102(a)(2). Instead of carrying out its fiduciary duties, the Board

knowingly allowed Pentegra to control Plan administration for the purpose of

collecting excessive fees.

           57.    Defendants’ use of participants’ retirement funds for inappropriate

expenses is egregious. For example, in 2010, Plan assets were used to make a




    Transamerica Retirement Services, Multiple Employer Plans: An Opportunity for Expanding
     12

Retirement Plan Coverage,https://www.ta-retirement.com/resources/5913-1010_final.pdf, archived at
https://perma.cc/C24Q-6WXK.
                                               18
       Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 22 of 67




$7,370 payment to the Ritz Carlton Naples and $5,015 payment to the New York

Palace Hotel presumably for Defendants’ personal benefit..

      58.      A systematic pattern of the Plan paying excessive fees shows that the

Board and other Plan fiduciaries failed to follow a reasonable process for

monitoring, evaluating or controlling Plan administrative fees.

            Prudent fiduciaries negotiate reasonable administrative fees,
            monitor all sources of revenue paid to plan recordkeepers,
            regularly monitor plan fees and compare them to competitive
            market rates, and diligently negotiate fee reductions to benefit
            participants.

      59.      Every defined contribution plan requires administrative services, such

as recordkeeping. The recordkeeper keeps track of the amount of each participant’s

investments in the various options in the plan, and typically provides each

participant with a quarterly account statement. The recordkeeper often maintains a

plan website or call center that participants can access to obtain information about

the plan and to review their accounts. The recordkeeper may also provide access to

investment education materials or investment advice. These services are largely

commodities, and the market for retirement plan administrative services is highly

competitive.

      60.      ERISA allows defined contribution plans to name as a plan

“administrator” a party other than the plan sponsor. 29 U.S.C. § 1002(16) (ERISA

§3(16)). Pentegra and other retirement plan administration firms market and sell

certain services as “§3(16) plan administration services.” A §3(16) plan

administrator “assume[s] most fiduciary responsibilities” for plan administration,

though plan sponsors “retain fiduciary responsibility for choosing and monitoring
                                          19
            Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 23 of 67




the arrangement.” Definition of “Employer’’ Under Section 3(5) of ERISA—

Association Retirement Plans and Other Multiple-Employer Plans, 84 Fed.Reg.

37508, 37509 (July 31, 2019). Pentegra admits that one of the responsibilities of a

plan administrator providing 3(16) services is ensuring the “[r]easonableness of

fees.” 13

        61.     Numerous retirement plan administrative service providers in the

marketplace are capable of providing high levels of service and will vigorously

compete to win contracts with a jumbo defined contribution plan. These providers

will readily respond to a request for proposal and will tailor their bids based on the

desired services (e.g., recordkeeping, website, call center, etc.). In light of the

commoditized nature of these services, providers primarily differentiate themselves

based on price, and will aggressively bid to offer the best price in an effort to win

the business, particularly for jumbo plans.

        62.     The cost of recordkeeping and administrative services depends on the

number of participants (or participant accounts), not on the amount of assets in the

participant’s account. 14 Thus, the cost of providing recordkeeping and



  13 https://www.pentegra.com/wp-content/uploads/2018/12/2018-Advisor-Survey.pdf, archived at
https://perma.cc/63NA-8XBW/.
  14 “[T]he actual cost of administrative services is more dependent on the number of participants in

the plan.” There is no “logical or practical correlation between an increase in administrative fees and
an increase in plan assets.” Hewitt Associates, LLC, Be a Responsible Fiduciary: Ask the Right
Questions About 401(k) Plan Fees, Oct. 2008; see also Mercer Investment Consulting, Inc., DC Fee
Management—Mitigating Fiduciary Risk and Maximizing Plan Performance
(2013https://www.mercer.com/content/dam/mercer/attachments/global/Retirement/DC%20Fee%20Ma
nagement%20-%20Mitigating%20Fiduciary%20Risk%20and%20
Maximizing%20Plan%20Performance.pdf, archived at https://perma.cc/25YA-9QG8 (“Conversely,
utilizing a pricing model that is dependent on the value of plan assets arbitrarily ‘builds in’ fee
increases that are not linked to the level or quality of the recordkeeper’s services.”) (“Mercer Best
Practices”).
                                                  20
         Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 24 of 67




administrative services to a participant with a $100,000 account balance is the

same for a participant with $1,000 in her retirement account. Consequently,

prudent fiduciaries negotiate a fixed dollar amount for the recordkeeper’s annual

compensation, usually based on a rate of a fixed dollar amount per participant.

Because of economies of scale, large plans get lower effective rates per participant

than smaller plans. Plans with 20,000 participants or more can obtain much lower

rates per participant than a plan with 1,000 participants.

       63.     A study commissioned by the the DOL in 1998 demonstrates these

economies of scale, finding that as the number of plan participants increases,

administrative costs per participant decrease. 15 Per the Study, the below expenses

were based on quotations “of major 401(k) service providers.” 16

      Number of Participants                Service Provider Cost Per Participant
           200                                     $42
           500                                     $37
           1,000                                   $34
       64.     Because these costs are not affected by account size, prudent

fiduciaries of defined contribution plans negotiate recordkeeping fees as a fixed

dollar amount rather than as a percentage of plan assets. 17 Otherwise, as plan

assets increase, such as through participant contributions or investment gains, the




 15  U.S. Dept. of Labor, Study of 401(k) Plan Fees and Expenses (1998),
https://www.dol.gov/sites/default/files/ebsa/researchers/analysis/retirement/study-of-401k-plan-fees-
and-expenses.pdf, archived at https://perma.cc/6HRK-FGA7.
  16 Id. at § 4.2.2 (“Recordkeeping and Administration Expenses”).
  17 Mercer Best Practices at 3 (“1. Price administrative fees on a per-participant basis.”).

                                                 21
            Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 25 of 67




compensation increases without any change in the services, leading to unreasonable

fees. 18

           65.   For example, if a plan has 50,000 participants, a fiduciary could

negotiate a plan-level contract to pay the administrator $1,500,000 per year, based

on a rate of $30 per participant fee per year. The negotiated $1,500,000 fee then can

be assessed to participant accounts pro rata so that smaller accounts pay a smaller

portion of the fee. If the plan’s assets increase during the contract while the number

of participants stays constant, the vendor’s compensation does not change, because

the services provided have not changed.

           66.   A fixed-dollar compensation arrangement does not necessarily mean,

however, that every participant in the plan must pay the same $30 administrative

fee from his or her account. The fiduciary could reasonably determine that it is

equitable to charge each participant the same $30 (for example, through a quarterly

charge of $7.50 to each account in the plan). Alternatively, the fiduciary could

conclude that assessing the same fee to all investors would discourage participants

with relatively small accounts from participating in the plan; and that, once the

aggregate flat fee for the plan has been determined, a proportional asset-based

charge would be best. In that case, the rate of $30 per-participant multiplied by the

number of participants would be converted to an asset-based charge, such that


  18 Id. (“Negotiate a fixed-rate recordkeeping fee, based on the number of participants with account
balances in the plan, that is independent of the investment structure (referred to as an ‘open
investment architecture’ model). This approach, unlike an ‘asset-based’ or ‘bundled’ model, provides
fee transparency and affords fiduciaries a sound basis for documenting the ‘reasonableness’ of
recordkeeping fees. Conversely, utilizing a pricing model that is dependent on the value of plan
assets arbitrarily ‘builds in’ fee increases that are not linked to the level or quality of the
recordkeeper’s services.”).
                                                 22
        Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 26 of 67




every participant pays the same percentage of his or her account balance while the

plan pays only a fixed amount unrelated to asset size. If the plan in the example

had $6 billion in assets, each participant would pay a direct fee of .025% of her

account balance annual for recordkeeping ($1,500,000/$6,000,000,000 = .00025). As

the plan assets increase thereafter, the plan is still paying the same $1,500,000

price that was negotiated at the plan level, but the fees paid by individual

participants changes as they are proportionally allocated among participants based

on account balance.

      67.    To make an informed assessment as to whether a service provider is

receiving no more than reasonable compensation for the services provided to a plan,

prudent fiduciaries of defined contribution plans monitor all sources of

compensation received service providers and determine whether the compensation

is reasonable.

      68.    If a fiduciary decides to use an asset-based fee to pay for

administrative services, prudent fiduciaries recognize that it is critical to (1)

negotiate a fixed amount of compensation based on a reasonable rate per

participant per year; (2) determine all revenue sharing and other sources of

compensation the service provider receives from plan investment options; and then

(3) recover all revenue sharing payments that exceed the negotiated compensation.

      69.    Experts in the field agree that the most certain way to determine the

least compensation a plan must pay for a desired level of recordkeeping and

administrative services is to put the plan’s services out for competitive bidding on a


                                           23
         Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 27 of 67




regular basis. Prudent fiduciaries do this every three years. 19 For example,

Fiduciary360’s Prudent Practices for Investment Stewards, 20 which is widely

accepted as the global fiduciary standard of excellence, advised fiduciaries that they

must determine “whether the fees are reasonable in light of the services provided”

and “[c]onsideration is given to putting vendor contracts back out to bid every three

years.” 21

       70.     Cerulli Associates stated in early 2012 that more than half of the plan

sponsors asked indicated that they “are likely to conduct a search for [a]

recordkeeper within the next two years.” These Requests for Proposal (“RFPs”) were

conducted even though many of the plan sponsors indicated that “they have no

intention of leaving their current recordkeeper.” 22 DOL notes that fiduciaries



 19  See Donald Stone, Conducting a Successful Fee Review: How to determine whether plan fees are
reasonable, DEFINED CONTRIBUTION INSIGHTS, Jan./Feb. 2006, at 4 (stating “most reliable way of
determining whether fees the plan is paying are reasonable” is through an RFP or an RFI search
process); Tyler Polk, Is it Time for a Change? Best Practice in Retirement Plan Record Keeper
Searches, FIDUCIARY INVESTMENT ADVISORS (April 2015); John Carl, Including Regular RFPs as Part
of a Fiduciary Liability Reduction Strategy, Jan. 24, 2018 (“The DOL assumes that plan sponsors
solicit RFPs for service providers every three to five years as part of their fiduciary duty to monitor
plan service providers.”), https://www.napa-net.org/news/technical-competence/case-of-the-
week/including-regular-rfps-part-fiduciary-liability-reduction-strategy/, archived at
https://perma.cc/E9SB-XCQ5; Roger Levy, Selecting Service Providers, Competitive Bidding, & RFP’s
Importance in a Fiduciary Investment Process, INHUB, May 18, 2015,
https://d1yoaun8syyxxtcloudfront.net/br189-76a8e37a-950c-41a0-b246-47bb6162f4a4-v2, archived at
https://perma.cc/2QTY-FD3S.
  20 Prudent Practices for Investment Stewards handbook defines the Global Fiduciary Standard of

Excellence, initially published in April 2003, that was derived from a prior publication (Prudent
Investment Practices) co-produced by the Foundation for Fiduciary Studies and the American
Institute of Certified Public Accountants. This publication was written by Fiduciary 360, the identity
brand for three related entities: the Foundation for Fiduciary Studies, the Center for Fiduciary
Studies, and Fiduciary Analytics. The Foundation for Fiduciary Studies defines and substantiates
specific investment fiduciary practices for trustees and investment committee members, investment
advisors and investment managers and is widely used in the industry.
  21 Fiduciary360, Prudent Practices for Investment Stewards, Practices S-1.4, S‐4.4 (2007).
  22 Rebecca Moore, Most Recordkeeping RFPs to Benchmark Fees, PLANSPONSOR, Jan. 8, 2013,

https://www.plansponsor.com/most-recordkeeping-rfps-to-benchmark-fees/, archived at
https://perma.cc/Z47L-BUNB.
                                                  24
         Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 28 of 67




conduct an RFP to assess the reasonableness of the service provider’s fees every

three to five years. 23

             Contrary to the practices of prudent fiduciaries, Defendants
             failed to monitor and control administrative fees, resulting in
             significant Plan losses.

       71.     The Board failed to monitor and control recordkeeping and

administration fees collected from Plan assets by Pentegra, which skyrocketed at

the same time that fees were declining industrywide. Pentegra failed to monitor and

control the Plan’s administrative expenses. Pentegra’s fees are grossly excessive

when compared to the fees charged by other providers for similar services.

       72.     Pentegra has been the Plan’s recordkeeper and “contract

administrator” since at least 2007. In 2007, Pentegra entered into a 5-year

agreement to provide administrative services to the Plan. In 2012, Pentegra entered

into a new 5-year agreement with the Plan, which expired at the end of the Plan

year ending 2017. The agreement has remained in effect pursuant to automatic

one-year renewals. The 2018 Plan Year audit, attached to the Plan’s Form 5500,

made no mention of a new contract.

       73.     Plan participants pay for Plan expenses, including Pentegra’s fees,

from their retirement savings.

       74.     Each Participating Employer pays administrative fees through an

agreement with the Plan. According to fee disclosures for Participating Employers




 23 U.S. Dept. of Labor, Meeting Your Fiduciary Responsibilities, at 5–6 (2012),
https://www.dol.gov/sites/dolgov/files/EBSA/about-ebsa/our-activities/resource-
center/publications/meeting-your-fiduciary-responsibilities.pdf.
                                                 25
       Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 29 of 67




a certain percentage of the expense ratio of each of the Plan’s investment

alternatives is used to pay the Plan’s administrative expenses. The percentages

vary by employer and by year. For some participating employers, their agreement

simply specifies that their administrative expenses will be assessed “pro rata.”

Pentegra collects additional fees and/or expenses for Plan administration, including

directly from Participating Employers. The Plan uses the funds collected in this

manner to directly pay Pentegra’s fees.

      75.    The Plan stated in a November 2019 fee disclosure that plan

administrative expenses “are allocated to Plan participants on a pro rata basis”

based on participant account balance.

      76.    Pentegra assumes fiduciary responsibility over the administration of

the Plan. Pentegra publicly admits this fiduciary status.

      77.    Because the plan is a MEP, it has uniform features across all its

participating employers. It is a single Plan with a single Plan document that all

participating employers must agree to and cannot alter. It files a single Form 5500

with the Department of Labor. It provides for eligibility and vesting procedures that

are generally the same for all Participating Employers. Any differences can be

easily automated. See 84 Fed.Reg. at 37533.

      78.    The Plan paid Pentegra millions of dollars each year in excessive fees

for recordkeeping and administrative services, from at least 2014 until 2018 during

a period of decreases in fees across the retirement plan administration services

market. According to the Plan’s Forms 5500, in 2014, when the Plan had 26,469


                                          26
        Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 30 of 67




participants, the Plan paid Pentegra at least $9.52 million in direct recordkeeping

and administration fees, or an average of $359.70 per participant. By 2018, the Plan

had grown to 27,227 participants, and Pentegra’s fees had grown to $10.58 million,

or $388.77 per participant.

       79.     Indeed, Pentegra’s fees rose every year over a decade, during a time

when the retirement plan administration industry generally saw declining fees, and

despite the fact that Pentegra’s services have remained the same throughout that

time period. 24


                               Pentegra Fees Rose
                                During A Time of
                             Declining Industry Fees
        $400.00

        $350.00

        $300.00

        $250.00

        $200.00
                  2009   2010   2011   2012   2013   2014   2015   2016   2017   2018

                         Average Pentegra Compensation Per Plan Participant




       80.     If the Board had been monitoring and prudently controlling the costs

for the Plan’s recordkeeping services, they would not have allowed the Plan to pay



 24 Based on data contained in the Plan’s Forms 5500 compared to the results of an annual survey of
fees of 401(k) plan clients of NEPC, a large retirement plan consulting firm, representing defined
contribution plans of various sizes. Pentegra Defined Contribution Plan for Financial Institutions
Forms 5500, 2009–2018; NEPC, Defined Contribution Plan Fees Continue To Decline: 2013 NEPC
Plan & Fee Study; NEPC, NEPC 2014 Defined Contribution Plan & Fee Survey: What Plan Sponsors
Are Doing Now; NEPC, Corporate Defined Contribution Plans Report Flat Fees.
                                                 27
        Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 31 of 67




fees that grew in this manner, for the same amount of services, during a time of

generally declining fees.

       81.     A comparable large corporate 401(k) plan recordkept by Hewitt

Associates, LLC (nka Alight) during the relevant period is the Nike Inc.’s 401(k)

Plan. With approximately 19,000 to 26,000 participants, the Plan paid $21 per

participant for recordkeeping services in 2012 and 2016. 25

       82.     Another large plan, the New Albertson’s Inc. 401(k) plan left Fidelity

Investments Institutional Operations Company, Inc. (“Fidelity”) for Vanguard in

2016. A fee disclosure after this change states that this plan pays a fixed annual fee

of $31 per participant for recordkeeping services. 26 The Form 5500 in 2016 confirms

that the New Albertson’s 401(k) Plan, with approximately 31,000 participants, paid

approximately $31 per participant for recordkeeping services. 27 Similarly, the

Albertson’s LLC 401(k) Plan, with approximately 17,200 plan participants in 2016,

paid approximately $29 per participant for recordkeeping services. 28

       83.     Fidelity recently stipulated in litigation that the value of the

recordkeeping services it provided to its own 55,000-participant plan was $21 per

participant in 2014, $17 per participant in 2015 and 2016, and $14 per participant

after 2017. Moitoso v. FMR LLC, --- F.Supp.3d ----, 2020 WL 1495938, at *15 (D.



 25  Nike, Inc. 2016 Form 5500 with 26,568 participants with an account balance and compensation
to recordkeeper, Hewitt. Nike, Inc. 2012 Form 5500 with 19,362 participants with an account
balance and compensation to recordkeeper, Hewitt. No additional source of compensation to Hewitt
is identified or discernable on the Forms 5500.
  26 New Albertson’s Inc. 401(k) Plan Fee Disclosure, Cates v. Tr. of Columbia Univ., No. 16-6524,

Doc. 292-6 (S.D.N.Y. July 1, 2019).
  27 Form 5500 for 2016 for New Albertson’s Inc. 401(k) Plan and Master Trust Form 5500.
  28 Form 5500 for 2016 for Albertson’s LLC 401(k) Plan and Master Trust Form 5500.

                                                28
        Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 32 of 67




Mass. Mar. 27, 2020) (“The parties have stipulated that if Fidelity were a third

party negotiating this fee structure at arms-length, the value of services would

range from $14–$21 per person per year over the class period, and that the

recordkeeping services provided by Fidelity to this Plan are not more valuable than

those received by other plans of over $1,000,000,000 in assets where Fidelity is the

recordkeeper.”); Moitoso v. FMR, LLC, No. 18-12122, Doc. 138-67 at 3‒4 (D. Mass.)

(stipulating to the recordkeeping fees discussed above and further stipulating that

“[h]ad the Plan been a third-party plan and negotiated a fixed fee for recordkeeping

services at arms-length with Fidelity, it could have obtained recordkeeping services

for these amounts during the period.”).

       84.     The Chevron Employee Savings Investment Plan, with approximately

34,000 participants as of December 31, 2018, obtained a $26 per-participant fee for

administrative services following an “extensive review of the leading vendors who

provide record-keeping services for plan similar to the (Employee Savings

Investment Plan)” which led to the replacement of Vanguard with Fidelity as the

plan’s recordkeeper. 29

       85.     Effective January 2, 2020, ConocoPhillips’ Savings Plan, with

approximately 15,000 participants, obtained a $33 per-participant fee for




 29 Chevron Employee Savings Investment Plan, Participant Disclosure Notice, Jan. 2018, at p. 5;
Pensions&Investments, “Chevron taps Fidelity as New 401(k) plan record keeper”, Oct. 10, 2017,
http://www.pionline.com/article/20171010/ ONLINE/171019992/chevron-taps-fidelity-as-new-401k-
plan-record-keeper, archived at https://perma.cc/LQ8S-FNKK; see also Form 5500 for 2018 for
Chevron Employee Savings Investment Plan.
                                               29
        Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 33 of 67




administrative services following a change of its recordkeeper from Vanguard to

Fidelity. 30

       86.     These examples demonstrate that if Defendants, instead of acting as

alleged herein, had followed a prudent process and otherwise complied with their

fiduciary duties, they could have obtained reasonable administrative fees for similar

services far lower than those they caused the Plan to pay.

       87.     A large MEP comparable in size and function to the Plan is the

CBERA Plan A sponsored by the Cooperative Banks Employees Retirement

Association. Like the Plan, CBERA Plan A is a large MEP for employees of

financial institutions. 31 It has over 40 participating employers, nearly 5,000

participants, and over $600 million in assets. Given its smaller asset size and

participant count, its ability to negotiate competitive administrative fees is

proportionally less than the Plan’s. Nonetheless, its Form 5500 for the plan year

ending December 31, 2019 shows a payment to its plan administrator of $324,000,

or an average of just over $65 per participant. Unlike Pentegra, CBERA Plan A has

hired an outside recordkeeper. Even combining (1) the fees paid to the “contract

administrator” and (2) reported direct and indirect compensation to the plan’s

outside recordkeeper, CBERA Plan A reportedly paid an average of just $80 per

participant in 2019. Despite the Plan’s larger size and bargaining leverage,




 30  ConocoPhillips Savings Plan Participant Disclosure Notice, Jan. 2020,
https://hrcpdocctr.conocophillips.com/Documents/2020_Annual_Enrollment/Fidelity_Transition_Guid
e.pdf, archived at https://perma.cc/TM5P-X7TJ; see also Form 5500 for 2018 for ConocoPhillips
Savings Plan.
  31 http://cbera.com/index.htm, archived at https://perma.cc/7KTR-UZH9.

                                              30
          Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 34 of 67




Pentegra’s 2018 average per participant fee of approximately $388 for similar

“contract administrator” services was 485% higher. 32

         88.     A prudent and loyal fiduciary would have, on an ongoing basis,

monitored the administrative fees charged by Pentegra to ensure reasonableness,

periodically performed a thorough and diligent analysis comparing Pentegra’s fees

to those charged by providers of similar services, and, if necessary, would have

retained one or more consultants to help accomplish these tasks. In light of the facts

alleged herein, it is evident that the Board failed to engage in any such process. By

failing to engage in any process monitoring the reasonableness of Plan

administrative fees, Defendants caused the Plan to pay unreasonable

administrative fees for the services rendered.

         89.     Further, a prudent and loyal fiduciary would have solicited competitive

bids from third party services providers to perform the recordkeeping and

administrative services performed by Pentegra. In light of the facts alleged herein,

it is evident that from prior to 2014 until at least 2018, Defendants failed to conduct

any competitive bidding process for Plan administrative services. A competitive

bidding process for the Plan’s administrative services would have produced

reasonable Plan fees. That is particularly so because plan administration fees have

been declining since 2013. Contrary to the principles of prudence, the Board has not

thoroughly evaluated whether Pentegra’s fees are reasonable for the services

provided.



 32   2019 Plan data is not yet available; Pentegra’s Plan fees rose every year 2010–2018.
                                                   31
       Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 35 of 67




      90.    Based on the Plan’s features, the nature and type of recordkeeping and

administrative services provided by Pentegra, the number of Plan participants,

Participating Employers, and the market, a reasonable administrative fee is not

more than $1.7 million per year (an average of $65 per-participant). This is

significantly greater than the fee other large plans administered by prominent firms

were able to obtain after requests for proposal during the period, including those

described herein.

      91.    Further, this fee approximately reflects, according to one source,

median fees for defined contribution plans during the statutory period,

overwhelmingly consisting of much smaller and less sophisticated plans than the

Plan. See NEPC, Defined Contribution Plan Fees Continue To Decline: 2013 NEPC

Plan & Fee Study; NEPC, NEPC 2014 Defined Contribution Plan & Fee Survey:

What Plan Sponsors Are Doing Now; NEPC, Corporate Defined Contribution Plans

Report Flat Fees. It is therefore a highly conservative estimate of a reasonable fee

for a sophisticated large Plan benefiting from MEP efficiencies.

      92.    Based on compensation disclosed in the Plan’s Form 5500s filed with

the Department of Labor, the Plan paid between approximately $9.5 million and

$10.5 million (or approximately $360 to $389 per participant) per year from 2014 to

2018, nearly 600% higher than a reasonable fee for these services, resulting in

millions of dollars in excessive recordkeeping fees each year.

      93.    Using the above figures as a basis for calculating damages is

conservative, because they represent only a portion of the total recordkeeping and


                                          32
       Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 36 of 67




administrative fees for the Plan that participants paid. As the Plan reported in its

2018 Form 5500, administrative expenses passed on to Plan participants could

include, among other things, “board of director expenses.” Further, Pentegra

received additional compensation, on top of the excessive amounts paid by the Plan,

directly from Participating Employers. For example, in 2018, the Plan reported in

its Form 5000 that “board of director fees” were paid directly by Participating

Employers.

      94.    Defendants failed to properly monitor Pentegra’s total compensation

from all sources in light of the services Pentegra provided and thus caused the Plan

to pay unreasonable administrative fees. However, Defendants failed to do so.

      95.    The compensation paid to Pentegra was unreasonable for the

additional and independent reason that the expenses it charged vastly exceeded the

direct expenses that were actually incurred in the administration of the plan, and

included costs that are not properly chargeable to the plan, such as overhead.

      96.    Because the Plan’s administrative expenses are shared pro rata by all

Participants, they were directly damaged by the fiduciary failures alleged herein.

      97.    Defendants’ failure to monitor, control, and ensure that participants

were charged only reasonable fees for recordkeeping services caused the Plan to lose

over $60 million due to unreasonable recordkeeping fees and lost investment

opportunity. This is calculated by multiplying the reasonable fee per participant

($65) in the applicable year by the number of participants, subtracting the

reasonable fees from the disclosed direct compensation to Pentegra for “contract


                                         33
       Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 37 of 67




administration” in the Plan’s Form 5500 from September 2014 until 2018. The

damages are then brought forward yearly by the return of an S&P 500 index fund to

account for lost investment opportunity.

II.   Defendants breached their fiduciary duties and engaged in
      prohibited transactions by unlawfully causing payments to Pentegra
      from Plan assets.

            ERISA’s self-dealing and prohibited transactions provisions.

      98.     ERISA imposes strict fiduciary duties of loyalty and prudence upon

Defendants as fiduciaries of the Plan.

      99.     Plan assets “shall be held for the exclusive purposes of providing

benefits to participants in the plan and their beneficiaries and defraying reasonable

expenses of administering the plan.” 29 U.S.C. §1103(c)(1).

      100.    Supplementing these general fiduciary duties, certain transactions are

prohibited per se by 29 U.S.C. §1106 because they entail a high potential for abuse.

Section 1106(a)(1) [ERISA §406(a)] states, in pertinent part, that the fiduciary

      shall not cause the plan to engage in a transaction, if he knows or
      should know that such transaction constitutes a direct or indirect –
       (C) furnishing of goods, services, or facilities between the plan and
      party in interest; [or]
       (D) transfer to, or use by or for the benefit of a party in interest, of
      any assets of the plan[.]

      101.    As service provider to the plan, Pentegra is a party in interest. 29

U.S.C. §1002(14)(B).

      102.    Under 29 U.S.C. §1106(b) [ERISA §406(b)], fiduciaries are prohibited

from engaging in self-dealing with Plan assets. Section 1106(b) provides that the

fiduciary

                                           34
       Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 38 of 67




      shall not—
       (1) deal with the assets of the plan in his own interest or for his own
      account, [or]
       (2) in his individual or in any other capacity act in any transaction
      involving the plan on behalf of a party (or represent a party) whose
      interests are adverse to the interests of the plan or the interests of its
      participants or beneficiaries[.]

      103.   “Section 406(b) prohibits a plan fiduciary from engaging in various

forms of self-dealing. Its purpose is to ‘prevent[] a fiduciary from being put in a

position where he has dual loyalties and, therefore, he cannot act exclusively for the

benefit of a plan’s participants and beneficiaries.’” Reich v. Compton, 57 F.3d 270,

287 (3d Cir. 1995) (Alito, J., quoting H.R. Rep. No. 93-1280 (1974)); see also 29

C.F.R. §2550.408b-2(e)(1).

      104.   The DOL explains in 29 C.F.R. § 2550.408b-2(e)(1):

      These prohibitions are imposed upon fiduciaries to deter them from
      exercising the authority, control, or responsibility which makes such
      persons fiduciaries when they have interests which may conflict with
      the interests of the plans for which they act. In such cases, the
      fiduciaries have interests in the transactions which may affect the
      exercise of their best judgment as fiduciaries.

      105.   Although ERISA provides for exemptions from §1106(a) prohibited

transactions (as set forth in 29 U.S.C. §1108 and the regulations thereunder), there

are no exemptions from §1106(b) prohibited transactions. 29 C.F.R. §2550.408b-2(a);

29 C.F.R. §2550.408b-2(e); Lowen v. Tower Asset Mgmt., Inc., 653 F. Supp. 1542,

1555 (S.D.N.Y. 1987); Barboza v. Cal. Ass’n of Prof’l Firefighters, 799 F.3d 1257,

1269 (9th Cir. 2015)(citing Patelco Credit Union v. Sahni, 262 F.3d 897, 910–11 (9th

Cir. 2001)); Hi-Lex Controls, Inc. v. Blue Cross Blue Shield of Mich., 751 F.3d 740,

750 (6th Cir. 2014); DOL Adv. Op. 89-09A (June 13, 1989)(1989 ERISA LEXIS 9).

                                           35
       Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 39 of 67




      106.   A fiduciary can avoid transactions prohibited by § 1106(b) only “if the

fiduciary does not use any of the authority, control or responsibility which makes

such person a fiduciary to cause a plan to pay additional fees for a service furnished

by such fiduciary or to pay a fee for a service furnished by a person in which such

fiduciary has an interest which may affect the exercise of such fiduciary’s best

judgment as a fiduciary.” 29 C.F.R. § 2550.408b-2(e)(2).

      107.   “A fiduciary may not use the authority, control, or responsibility which

makes such person a fiduciary to cause a plan to pay an additional fee to such

fiduciary (or to a person in which such fiduciary has an interest which may affect

the exercise of such fiduciary’s best judgment as a fiduciary) to provide a service.”

29 C.F.R. § 2550.408b-2(e)(1).

      108.   A plan cannot pay for direct expenses that relate to the formation,

rather than the management, of a plan. DOL Adv. Op. 97-03A (Jan. 23, 1997), 1997

WL 28100; DOL Adv. Op. 2001-01A (Jan. 18, 2001), 2001 WL 125092. Such settlor

functions “include decisions relating to the establishment, design and termination of

plans” and are not fiduciary activities. DOL Adv. Op. 97-03A; DOL Adv. Op. 2001-

01A. Expenses for these activities are “for the benefit of the employer and would

involve services for which an employer could reasonably be expected to bear the cost

in the normal course of its business or operations.” DOL Adv. Op. 97-03A; DOL Adv.

Op. 2001-01A. Where expenses relate to activities that benefit both the employer

and the plan and where one party appears to be acting in both a settlor capacity on

behalf of the employer and in a fiduciary capacity on behalf of the plan’s


                                          36
       Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 40 of 67




participants and beneficiaries, the fiduciary must have an independent fiduciary

determine how to allocate the expenses attributable to those benefits to avoid

violations under § 1106(b)(1) and § 1106(b)(2). DOL Adv. Op. 97-03A, 1997 WL

28100, at *4 (“Where, as here, there are benefits to be derived by both the plan

sponsor (or the estate of the plan sponsor) and the plan, and where one party

appears to be acting in both a settlor capacity on behalf of the plan sponsor (or the

estate of the plan sponsor), and in a fiduciary capacity on behalf of the plan’s

participants and beneficiaries, it would generally be necessary, in order to avoid

violations of ERISA sections 406(b)(1) and 406(b)(2), to have an independent

fiduciary determine how to allocate the expenses attributable to those benefits.”)

      109.   29 U.S.C. §1132(a)(2) authorizes a plan participant to bring a civil

action to enforce a breaching fiduciary’s liability to the plan under 29 U.S.C. §1109.

Section 1109(a) provides in relevant part:

      Any person who is a fiduciary with respect to a plan who breaches any
      of the responsibilities, obligations, or duties imposed upon fiduciaries
      by this subchapter shall be personally liable to make good to such plan
      any losses to the plan resulting from each such breach, and to restore
      to such plan any profits of such fiduciary which have been made
      through use of assets of the plan by the fiduciary, and shall be subject
      to such other equitable or remedial relief as the court may deem
      appropriate, including removal of such fiduciary.

          Defendants acted for the purpose of benefiting Pentegra in
          causing unreasonable and unnecessary amounts for purported
          administrative services to be paid from Plan assets to Pentegra.

      110.   Pentegra, a plan fiduciary, caused the Plan to retain Pentegra as

recordkeeper and “contract administrator,” to use Pentegra collective investment

trusts, and to pay Plan assets to Pentegra. Pentegra therefore dealt with the assets

                                          37
       Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 41 of 67




of the Plan in its own interest or for its own account, in violation of 29 U.S.C.

§1106(b)(1); acted in a transaction involving the Plan on behalf of a party whose

interests were adverse to the interests of the Plan, its participants and

beneficiaries, in violation of 29 U.S.C. §1106(b)(2); and received consideration for its

own personal account from parties dealing with the Plan in connection with

transactions involving the assets of the Plan, in violation of 29 U.S.C. §1106(b)(3).

      111.   Defendants caused the Plan to retain Pentegra as recordkeeper and

“contract administrator,” to use Pentegra collective investment trusts, and to pay

Plan assets to Pentegra. Defendants therefore caused the Plan to engage in a

transaction that they knew or should have known constituted an exchange of

property between the Plan and a party in interest in violation of 29 U.S.C.

§1106(a)(1)(A); engage in a transaction they knew or should have known constituted

the furnishing of services between the Plan and a party in interest in violation of 29

U.S.C. §1106(a)(1)(C); and engage in a transaction they knew or should have known

constituted a transfer of Plan assets to a party in interest in violation of 29 U.S.C.

§1106(a)(1)(D).

      112.   The Plan’s excessive payments to Pentegra, as outlined above were at

the expense of Plan participants and for the purpose of benefiting Pentegra.

      113.   In light of the excessive fees and increasing amounts paid while

services remained constant, the continued retention of Pentegra as Plan’s

administrator, and the Board’s apparent failure to solicit bids from recordkeepers,

providers of contract administrator, or 3(16) services, it is evident that Pentegra,


                                           38
       Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 42 of 67




through its employees, controlled the decisions of the Board, causing it to favor

Pentegra.

      114.   The Board, composed in part of Pentegra employees, acted with the

intention to benefit Pentegra, including through the activities of Board delegees

who were Pentegra employees, when the Board failed to monitor administrative

fees, solicit competitive bids, or otherwise take any action to evaluate whether to

continue to use Pentegra as a service provider. The Board, in making its decisions,

deferred to Pentegra, and allowed Pentegra’s representatives on the Board to drive

decisions favoring Pentegra.

      115.   All these excess amounts were Plan assets, since they constituted

excessive fees generated from participant investments, and should have been

restored to the Plan.

      116.   From 2014 to 2018, Defendants caused over $50 million in direct

payments to be taken from the Plan and paid to Pentegra, in the following amounts

per year:

                                2014  $9,521,031.00
                                2015  $9,923,100.00
                                2016 $10,057,640.00
                                2017 $10,163,370.00
                                2018 $10,584,935.00
                               Total $50,250,076.00


      117.   Defendants failed to loyally and prudently monitor this purported

compensation to ensure that only reasonable and necessary expenses were charged

for services actually provided to the Plan.


                                          39
       Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 43 of 67




      118.     In light of the excessive fees and increasing amounts paid while

services remained constant, it is evident that Defendants did not engage an

independent fiduciary to review and approve the arrangement between Pentegra

and the Plan. Defendants failed to engage an independent fiduciary to determine

whether it was in the interest of Plan participants to engage in this scheme or

whether the services the Pentegra employees performed were necessary for the

operation of the Plan, whether the amounts charged for those services were

reasonable, and whether Pentegra was paid only its direct expenses incurred in

providing necessary services to the Plan.

      119.     Had Defendants performed their fiduciary duties, the Plan would not

have suffered over $70 million in losses from September 2014 through September

2020. This amount is the total of all reported direct compensation paid by the Plan

to Pentegra during this period, compounded to account for lost investment

opportunity.

      120.     Pleading in the alternative, had Defendants performed their fiduciary

duties, the Plan would not have suffered over $60 million in damages. This is

calculated, as above, by multiplying the reasonable fee per participant ($65) in the

applicable year by the number of participants, subtracting the reasonable fees from

the disclosed direct compensation to Pentegra for “contract administration” in the

Plan’s Form 5500 from September 2014 until 2018. The damages are then brought

forward yearly by the return of an S&P 500 index fund to account for lost

investment opportunity.


                                            40
        Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 44 of 67




III. Defendants breached their fiduciary duties by including Plan
     investments with excessive and unreasonable investment
     management fees.

           Prudent retirement plan fiduciaries select the lowest-cost
           available share classes for retirement plan investment
           alternatives.

       121.   It is a simple principle of investment management that the larger

amount an investor has available to invest, the lower the investment management

fees that can be obtained in the market for a given investment vehicle. Large

retirement plans have substantial bargaining power to negotiate low fees for

investment management services. Multi-billion-dollar defined contribution plans,

such as the Plan, have even greater bargaining power.

       122.   Mutual funds and collective investment trusts frequently offer

multiple share classes. Because the only difference between the share classes is

fees, selecting higher-cost shares results in the plan paying wholly unnecessary

fees. Accordingly, absent a compelling reason to opt for the higher-cost version,

prudent fiduciaries will select the lowest-cost share class available to the plan. The

fiduciaries also must consider the size and purchasing power of their plan and select

the share classes (or alternative investments) that a fiduciary who is knowledgeable

about such matters would select under the circumstances. In other words, the

“prevailing circumstances”—such as the size of the plan—are a part of a prudent

decision making process. The failure to understand these concepts and to know

about the alternatives could be a costly fiduciary breach. 33


 33 Fred Reish, Class–ifying Mutual Funds, PLANSPONSOR (Jan. 2011).,
http://www.plansponsor.com/MagazineArticle.aspx?id=6442476537.
                                              41
        Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 45 of 67




          Contrary to the practices of prudent professionals, Defendants
          caused investments with excessive investment management fees
          to be included in the Plan.

       123.   Given the Plan is a mega plan based on its size, the Plan had

tremendous bargaining power to obtain share classes with far lower costs than

higher-cost shares. Lower-cost share classes of mutual fund and collective

investment trust investments were readily available to the Plan. Minimum

investment thresholds for the lowest-cost institutional shares are routinely waived

by the investment provider even if not reached by a single fund.

       For large 401(k) plans with over a billion dollars in total
       assets…mutual funds will often waive an investment minimum for
       institutional share classes. It is also common for investment advisors
       representing large 401(k) plans to call mutual funds and request
       waivers of the investment minimums so as to secure the institutional
       shares.

Tibble v. Edison Int’l, No. 07-5359, 2010 WL 2757153, at *9 (C.D. Cal. July 8, 2010),

aff’d 729 F.3d 1110 (9th Cir. 2013).

       124.   During the proposed class period, Defendants had the fiduciary

authority or responsibility over the selection and retention of the share class used

for each of the Plan’s investments.

       125.   Mutual funds and collective trusts frequently offer multiple share

classes, which are often classified as either “retail” class or “institutional” class.

Retail-class shares are identical to institutional class shares in every way, except

that retail shares charge higher fees, which reduce the investor’s assets. Although

institutional share classes typically have minimum investment thresholds, funds

will waive the minimums for large institutional investors, even those much smaller

                                            42
       Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 46 of 67




than the Plan. Since the only difference between the share classes is cost, a prudent

investor will select the lower cost option, because doing so saves money. That did

not happen in the Plan. Throughout the relevant time period, the Plan’s investment

lineup has included higher-cost share classes instead of the identical lower-cost

share classes that were available to the Plan.

      126.   Despite the fact that lower-cost shares for the exact same investment

option were available to the Plan, Defendants selected and continue to retain

higher-cost shares for the Plan investment options than were available to the Plan

based on its enormous size.

      127.   The Plan included the following investments, including up to 9233%

more expensive than the available identical lower-cost alternatives:

                                   Mutual Funds

                                                             Identical Plan's
                              Plan      Identical Lower       Lower    Excess
     Plan Mutual Fund          Fee     Cost Mutual Fund      Cost Fee   Cost
    American Beacon           0.62%   American Beacon          0.58%   6.90%
    Large Cap Value                   Large Cap Value
    (Inst) (AADEX)                    (R6) (AALRX)
    Principal MidCap          0.68%   Principal MidCap         0.60%     13.33%
    (Inst) (PCBIX)                    (R6) (PMAQX)
    T. Rowe Price Blue        0.72%   T. Rowe Price Blue       0.58%     24.14%
    Chip Growth                       Chip Growth (I)
    (TRBCX)                           (TBCIX)




                                         43
  Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 47 of 67




                         Collective Trusts

                                                   Identical
                               Identical Lower      Lower    Plan's
 Plan State Street   Plan       Cost Collective      Cost    Excess
 Collective Trusts    Fee            Trust            Fee     Cost
SSgA Aggressive      0.36%   SSgA Aggressive         0.02%   1700%
Strategic Balanced           Strategic Balanced
SL CIT                       SL CIT (I)
SSgA Cash Series     0.35%   SSgA Cash Series       0.080%   338%
U.S. Government p            U.S. Government (G)
SSgA Conservative    0.36%   SSgA Conservative      0.02%    1700%
Strategic Balanced           Strategic Balanced
SL CIT                       SL CIT (I)
SSgA International   0.34%   SSgA International     0.025%   1260%
Index NL CIT (A)             Index NL CIT (A)
SSgA Moderate        0.36%   SSgA Moderate          0.02%    1700%
Strategic Balanced           Strategic Balanced
SL CIT                       SL CIT (I)
SSgA NASDAQ 100      0.34%   SSgA NASDAQ 100        0.012%   2733%
Index NL CIT (A)             Index NL CIT (A)
SSgA REIT Index      0.34%   SSgA REIT Index        0.012%   2733%
NL CIT (A)                   NL CIT (A)
SSgA Russell Large   0.31%   SSgA Russell Large     0.012%   2483%
Cap Growth Index             Cap Growth Index
SL CIT                       SL CIT (I)
SSgA Russell Large   0.31%   SSgA Russell Large     0.012%   2483%
Cap Value Index SL           Cap Value Index SL
CIT                          CIT (I)
SSgA Russell Small   0.32%   SSgA Russell Small     0.012%   2567%
Cap Index NL CIT             Cap Index NL CIT
(A)                          (A)
SSgA S&P 500         0.28%   SSgA S&P 500 Index     0.003%   9233%
Index NL CIT (A)             NL CIT (A)
SSgA S&P Mid Cap     0.31%   SSgA S&P Mid Cap       0.012%   2483%
Index SL CIT (A)             Index SL CIT (A)
SSgA Target          0.37%   SSgA Target            0.03%    1133%
Retirement 2010              Retirement 2010 NL
NL CIT (A)                   CIT (A)
SSgA Target          0.37%   SSgA Target            0.03%    1133%
Retirement 2015              Retirement 2015 NL
NL CIT (A)                   CIT (A)


                                 44
  Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 48 of 67




                                                    Identical
                                Identical Lower      Lower    Plan's
 Plan State Street    Plan       Cost Collective      Cost    Excess
 Collective Trusts     Fee            Trust            Fee     Cost
SSgA Target           0.37%   SSgA Target             0.03%   1133%
Retirement 2020               Retirement 2020 NL
NL CIT (A)                    CIT (A)
SSgA Target           0.37%   SSgA Target            0.03%    1133%
Retirement 2025               Retirement 2025 NL
NL CIT (A)                    CIT (A)
SSgA Target           0.37%   SSgA Target            0.03%    1133%
Retirement 2030               Retirement 2030 NL
NL CIT (A)                    CIT (A)
SSgA Target           0.37%   SSgA Target            0.03%    1133%
Retirement 2035               Retirement 2035 NL
NL CIT (A)                    CIT (A)
SSgA Target           0.37%   SSgA Target            0.03%    1133%
Retirement 2040               Retirement 2040 NL
NL CIT (A)                    CIT (A)
SSgA Target           0.37%   SSgA Target            0.03%    1133%
Retirement 2045               Retirement 2045 NL
NL CIT (A)                    CIT (A)
SSgA Target           0.37%   SSgA Target            0.03%    1133%
Retirement 2050               Retirement 2050 NL
NL CIT (A)                    CIT (A)
SSgA Target           0.37%   SSgA Target            0.03%    1133%
Retirement 2055               Retirement 2055 NL
NL CIT (A)                    CIT (A)
SSgA Target           0.37%   SSgA Target            0.03%    1133%
Retirement 2060               Retirement 2060 NL
NL CIT (A)                    CIT (A)
SSgA Target           0.37%   SSgA Target            0.03%    1133%
Retirement Income             Retirement Income
NL CIT (A)                    NL CIT (A)
SSgA U.S. Bond        0.32%   SSgA U.S. Bond         0.012%   2567%
Index NL CIT (A)              Index NL CIT (A)
SSgA U.S. Inflation   0.31%   SSgA U.S. Inflation    0.012%   2483%
Protected Bond NL             Protected Bond NL
CIT (A)                       CIT (A)
SSgA U.S. Long        0.32%   SSgA U.S. Long         0.012%   2567%
Treasury Index NL             Treasury Index NL
CIT (A)                       CIT (A)



                                  45
         Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 49 of 67




                                      Stable Value Fund

                                                                       Identical
                                                                        Lower    Plan's
          Plan MetLife          Plan         Identical Lower             Cost    Excess
             Fund                Fee       Cost MetLife Fund              Fee     Cost
      MetLife Stable            0.90%      MetLife Stable                0.62%   45.16%
      Value, Series 25053                  Value, Series 25053
      (0)                                  (0)


       128.    At all relevant times, the Plan’s investment options charged

unreasonable fees for the services provided to the Plan compared to alternatives

that were readily available to the Plan, including lower cost share classes of

otherwise identical mutual funds, separately managed accounts, and/or collective

trust investments.

       129.    By providing Plan participants the more expensive share classes of

Plan investment alternatives, the Defendants caused participants to lose over $37

million in retirement savings. 34

                             CLASS ACTION ALLEGATIONS

       130.    29 U.S.C. §1132(a)(2) authorizes any participant or beneficiary of the

Plan to bring an action individually on behalf of the Plan to enforce a breaching

fiduciary’s liability to the Plan under 29 U.S.C. §1109(a).

       131.    In acting in this representative capacity and to enhance the due

process protections of unnamed participants and beneficiaries of the Plan, as an




 34 Plan losses have been estimated from 2014 to present, carried forward using the investment
return of an S&P 500 index fund, the Vanguard Institutional Index (VIIIX), to account for lost
investment returns on those assets. Total Plan losses will be determined at trial after complete
discovery in this case and are continuing.
                                                 46
        Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 50 of 67




alternative to direct individual actions on behalf of the Plan under 29 U.S.C.

§1132(a)(2), Plaintiffs seek to certify this action as a class action on behalf of all

participants and beneficiaries of the Plan. Plaintiffs seek to certify, and to be

appointed as representatives of, the following Class:

       All participants and beneficiaries of the Pentegra Defined Contribution
       Plan for Financial Institutions from September 15, 2014 through the
       date of judgment, excluding Defendants.

       132.   This action meets the requirements of Rule 23 and is certifiable as a

class action for the following reasons:

              a.     The Class includes over 25,000 members and is so large that

       joinder of all its members is impracticable.

              b.     There are questions of law and fact common to the Class

       because Defendants owed fiduciary duties to the Plan and to all participants

       and beneficiaries and took the actions and made omissions alleged herein as

       to the Plan and not as to any individual participant. Thus, common questions

       of law and fact include the following, without limitation: who are the

       fiduciaries liable for the remedies provided by 29 U.S.C. §1109(a); whether

       the fiduciaries of the Plan breached their fiduciary duties to the Plan; what

       are the losses to the Plan resulting from each breach of fiduciary duty; and

       what Plan-wide equitable and other relief the court should impose in light of

       Defendants’ breaches of duty.




                                            47
       Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 51 of 67




             c.     Plaintiffs’ claims are typical of the claims of the Class because

      each Plaintiff was a participant during the time period at issue in this action

      and all participants in the Plan were harmed by Defendants’ misconduct.

             d.     Plaintiffs are adequate representatives of the Class because they

      were participants in the Plan during the Class period, have no interest that is

      in conflict with any other member of the Class, are committed to the vigorous

      representation of the Class, and have engaged experienced and competent

      attorneys to represent the Class.

             e.     Prosecution of separate actions for these breaches of fiduciary

      duties by individual participants and beneficiaries would create the risk of

      (A) inconsistent or varying adjudications that would establish incompatible

      standards of conduct for Defendants in respect to the discharge of their

      fiduciary duties to the Plan and personal liability to the Plan under 29 U.S.C.

      §1109(a), and (B) adjudications by individual participants and beneficiaries

      regarding these breaches of fiduciary duties and remedies for the Plan would,

      as a practical matter, be dispositive of the interests of the participants and

      beneficiaries not parties to the adjudication or would substantially impair or

      impede those participants’ and beneficiaries’ ability to protect their interests.

      Therefore, this action should be certified as a class action under Rule

      23(b)(1)(A) or (B).

      133.   A class action is the superior method for the fair and efficient

adjudication of this controversy because joinder of all participants and beneficiaries


                                          48
        Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 52 of 67




is impracticable, the losses suffered by individual participants and beneficiaries

may be small and impracticable for individual members to enforce their rights

through individual actions, and the common questions of law and fact predominate

over individual questions. Given the nature of the allegations, no class member has

an interest in individually controlling the prosecution of this matter, and Plaintiffs

are aware of no difficulties likely to be encountered in the management of this

matter as a class action. Alternatively, then, this action may be certified as a class

under Rule 23(b)(3) if it is not certified under Rule 23(b)(1)(A) or (B).

       134.   Plaintiffs’ counsel, Schlichter Bogard & Denton, LLP, will fairly and

adequately represent the interests of the Class and is best able to represent the

interests of the Class under Rule 23(g). Schlichter Bogard & Denton has been

appointed as class counsel in over 30 other ERISA class actions regarding excessive

fees in large defined contribution plans. Courts in these cases have consistently and

repeatedly recognized the firm’s unparalleled success in the area of defined

contribution excessive fee litigation:

   •   On November 3, 2016, Judge Michael Ponsor of the United States District
       Court for the District of Massachusetts found that by securing a $30.9 million
       settlement, Schlichter Bogard & Denton had achieved an “outstanding result
       for the class,” and “demonstrated extraordinary resourcefulness, skill,
       efficiency and determination.” Gordan v. Mass Mutual Life Ins., Co., No. 14-
       30184, Doc. 144 at 5 (D. Mass. Nov. 3, 2016).

   •   As Chief Judge Michael J. Reagan of the Southern District of Illinois
       recognized in approving a settlement which was reached on the eve of trial
       after eight years of litigation, resulting in a $62 million monetary recovery
       and very substantial affirmative relief to benefit the Plans, the firm had
       shown “exceptional commitment and perseverance in representing employees
       and retirees seeking to improve their retirement plans,” and “demonstrated
       its well-earned reputation as a pioneer and the leader in the field” of 401(k)

                                           49
     Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 53 of 67




    plan excessive fee litigation. Abbott v. Lockheed Martin Corp., No. 06-701,
    2015 WL 43984750, at *1 (S.D. Ill. July 17, 2015). The court further
    recognized that the law firm of “Schlichter, Bogard & Denton has had a
    humongous impact over the entire 401(k) industry, which has benefited
    employees and retirees throughout the entire country by bringing sweeping
    changes to fiduciary practices.” Id. at *3 (internal quotations omitted).

•   Other courts have made similar findings:

       o “It is clear to the Court that the firm of Schlichter, Bogard & Denton is
         preeminent in the field” “and is the only firm which has invested such
         massive resources in this area.” George v. Kraft Foods Global, Inc., No.
         08-3799, 2012 WL 13089487 at *2 (N.D. Ill. June 26, 2012).

       o “As the preeminent firm in 401(k) fee litigation, Schlichter, Bogard &
         Denton has achieved unparalleled results on behalf of its
         clients.” Nolte v. Cigna Corp., No. 07-2046, 2013 WL 12242015 at *2
         (C.D. Ill. Oct. 15, 2013).

       o “Litigating this case against formidable defendants and their
         sophisticated attorneys required Class Counsel to demonstrate
         extraordinary skill and determination.” Beesley v. Int’l Paper Co., No.
         06-703, 2014 WL 375432 at *2 (S.D. Ill. Jan. 31, 2014). The court also
         emphasized that “the law firm of Schlichter, Bogard & Denton is the
         leader in 401(k) fee litigation.” Id. at *8 (internal quotations omitted).

       o U.S. District Judge Harold Baker of the Central District of Illinois
         acknowledged the significant impact of the firm’s work, finding that as
         of 2013, the nationwide “fee reduction attributed to Schlichter, Bogard
         & Denton’s fee litigation and the Department of Labor’s fee disclosure
         regulations approach $2.8 billion in annual savings for American
         workers and retirees.” Nolte, 2013 WL 12242015, at *2 (emphasis
         added).

       o U.S. District Judge David Herndon of the Southern District of Illinois
         recognized the firm’s extraordinary contributions to the retirement
         industry: “Schlichter, Bogard & Denton and lead attorney Jerome
         Schlichter’s diligence and perseverance, while risking vast amounts of
         time and money, reflect the finest attributes of a private attorney
         general. Beesley, 2014 WL 375432 at *2.

       o U.S. District Court Judge G. Patrick Murphy similarly recognized the
         work of Schlichter, Bogard & Denton as exceptional:

                                       50
     Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 54 of 67




                 “Schlichter, Bogard & Denton’s work throughout this
                 litigation illustrates an exceptional example of a private
                 attorney general risking large sums of money and
                 investing many thousands of hours for the benefit of
                 employees and retirees. No case had previously been
                 brought by either the Department of Labor or private
                 attorneys against large employers for excessive fees in a
                 401(k) plan. Class Counsel performed substantial work[,]
                 investigating the facts, examining documents, and
                 consulting and paying experts to determine whether it
                 was viable. This case has been pending since September
                 11, 2006. Litigating the case required Class Counsel to be
                 of the highest caliber and committed to the interests of
                 the participants and beneficiaries of the General
                 Dynamics 401(k) Plans.”

          Will v. General Dynamics Corp., No. 06-698, 2010 WL 4818174 at *3
          (S.D. Ill. Nov. 22, 2010).

•   Schlichter, Bogard & Denton handled the first full trial of an ERISA
    excessive fee case, resulting in a $36.9 million judgment for the plaintiffs that
    was affirmed in part by the Eighth Circuit. Tussey v. ABB, Inc., 746 F.3d 327
    (8th Cir. 2014). In awarding attorney’s fees after trial, the district court
    concluded that “Plaintiffs’ attorneys are clearly experts in ERISA litigation.”
    Tussey v. ABB, Inc., No. 06-4305, 2012 WL 5386033 at *3 (W.D. Mo. Nov. 2,
    2012). Following remand, the district court again awarded Plaintiffs’
    attorney’s fees, emphasizing the significant contribution Plaintiffs’ attorneys
    have made to ERISA litigation, including educating the Department of Labor
    and federal courts about the importance of monitoring fees in retirement
    plans:

          “Of special importance is the significant, national contribution made by
          the Plaintiffs whose litigation clarified ERISA standards in the context
          of investment fees. The litigation educated plan administrators, the
          Department of Labor, the courts and retirement plan participants
          about the importance of monitoring recordkeeping fees and separating
          a fiduciary’s corporate interest from its fiduciary obligations.”

    Tussey v. ABB, Inc., No. 06-4305, 2015 WL 8485265 at *2 (W.D. Mo. Dec. 9,
    2015).

•   In Spano v. Boeing Co., in approving a settlement reached after nine years of
    litigation which included $57 million in monetary relief and substantial
    affirmative relief to benefit participants, the court found that “The law firm

                                       51
           Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 55 of 67




          Schlichter, Bogard & Denton has significantly improved 401(k) plans across
          the country by bringing cases such as this one, which have educated plan
          administrators, the Department of Labor, the courts and retirement plan
          participants about the importance of monitoring recordkeeping fees.” No. 06-
          cv-743, Doc. 587, at 5–6 (S.D.Ill. Mar. 31, 2016) (Rosenstengel, J.) (internal
          quotations omitted).

      •   In approving a settlement including $32 million plus significant affirmative
          relief, Chief Judge William Osteen in Kruger v. Novant Health, Inc., No. 14-
          208, Doc. 61, at 7–8 (M.D.N.C. Sept. 29, 2016) found that “Class Counsel’s
          efforts have not only resulted in a significant monetary award to the class but
          have also brought improvement to the manner in which the Plans are
          operated and managed which will result in participants and retirees
          receiving significant savings[.]”

      •   On January 28, 2020, Judge George L. Russell of the District of Maryland
          found Schlichter, Bogard & Denton “pioneered this ground-breaking and
          novel area of litigation” that has “dramatically brought down fees in defined
          contribution plans” after the firm obtained a $14 million dollar settlement.
          Kelly v. Johns Hopkins Univ., No. 1:16-CV-2835-GLR, 2020 WL 434473, at *2
          (D. Md. Jan. 28, 2020).

      •   Schlichter, Bogard & Denton is also class counsel in and handled Tibble v.
          Edison International, 135 S. Ct. 1823 (2015), the first and only Supreme
          Court case to address the issue of excessive fees in a defined contribution
          plan—in which the Court held in a unanimous 9–0 decision that ERISA
          fiduciaries have “a continuing duty to monitor investments and remove
          imprudent ones[.]” Id. at 1829. Schlichter, Bogard & Denton successfully
          petitioned for a writ of certiorari and obtained amicus support from the
          United States Solicitor General and AARP, among others. Given the Court’s
          broad recognition of an ongoing fiduciary duty, the Tibble decision will affect
          all ERISA defined contribution plans.

      •   The firm’s work in ERISA excessive fee class actions has been featured in the
          New York Times, Wall Street Journal, NPR, Reuters, and Bloomberg, among
          other media outlets. See, e.g., Anne Tergesen, 401(k) Fees, Already Low, Are
          Heading Lower, Wall St. J. (May 15, 2016); 35 Gretchen Morgenson, A Lone
          Ranger of the 401(k)’s, N.Y. Times (Mar. 29, 2014); 36 Liz Moyer, High Court




 35  http://www.wsj.com/articles/401-k-fees-already-low-are-heading-lower-1463304601, archived at
https://perma.cc/T4KY-QVCT.
  36 http://www.nytimes.com/2014/03/30/business/a-lone-ranger-of-the-401-k-s.html?_r=0, archived at

https://perma.cc/5ZGL-XCJY.
                                                52
         Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 56 of 67




       Spotlight Put on 401(k) Plans, Wall St. J. (Feb. 23, 2015); 37 Floyd Norris,
       What a 401(k) Plan Really Owes Employees, N.Y. Times (Oct. 16, 2014); 38
       Sara Randazzo, Plaintiffs’ Lawyer Takes on Retirement Plans, Wall St. J.
       (Aug. 25, 2015); 39 Jess Bravin and Liz Moyer, High Court Ruling Adds
       Protections for Investors in 401(k) Plans, Wall St. J. (May 18, 2015); 40 Jim
       Zarroli, Lockheed Martin Case Puts 401(k) Plans on Trial, NPR (Dec. 15,
       2014); 41 Mark Miller, Are 401(k) Fees Too High? The High-Court May Have
       an Opinion, Reuters (May 1, 2014); 42 Greg Stohr, 401(k) Fees at Issue as
       Court Takes Edison Worker Appeal, Bloomberg (Oct. 2, 2014). 43

  COUNT I: BREACH OF FIDUCIARY DUTIES RELATED TO EXCESSIVE
            ADMINISTRATIVE FEES (29 U.S.C. §1104(a)(1))

       135.    Plaintiffs restate and incorporate the allegations in the preceding

paragraphs.

       136.    This Count alleges breach of fiduciary duties against all Defendants.

       137.    Defendants were required to discharge their duties with respect to the

Plan solely in the interest of, and for the exclusive purpose of providing benefits to

Plan participants and beneficiaries, defraying reasonable expenses of administering

the Plan, and acting with the care, skill, prudence, and diligence required by

ERISA.




 37 http://www.wsj.com/articles/high-court-spotlight-put-on-401-k-plans-1424716527,    archived at
https://perma.cc/Z878-LH5R.
  38 http://www.nytimes.com/2014/10/17/business/what-a-401-k-plan-really-owes-

employees.html?_r=0, archived at https://perma.cc/RN8S-9ARU.
  39 http://blogs.wsj.com/law/2015/08/25/plaintiffs-lawyer-takes-on-retirement-plans/, archived at

https://perma.cc/GPR3-2K8F.
  40 http://www.wsj.com/articles/high-court-ruling-adds-protections-for-investors-in-401-k-plans-

1431974139, archived at https://perma.cc/2B5A-D4GQ.
  41 http://www.npr.org/2014/12/15/370794942/lockheed-martin-case-puts-401-k-plans-on-trial,

archived at https://perma.cc/4ANG-CYJS.
  42 http://www.reuters.com/article/us-column-miller-401fees-idUSBREA400J220140501, archived at

https://perma.cc/WP3H-YJ3H.
  43 http://www.bloomberg.com/news/articles/2014-10-02/401-k-fees-at-issue-as-court-takes-edison-

worker-appeal, archived at https://perma.cc/DR9Y-3VJN.
                                               53
        Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 57 of 67




      138.   If a defined contribution plan overpays for recordkeeping services due

to the fiduciaries’ “failure to solicit bids” from other recordkeepers, the fiduciaries

have breached their duty of prudence. See George v. Kraft Foods Global, Inc., 641

F.3d 786, 798–99 (7th Cir. 2011).

      139.   Separately, failing to “monitor and control recordkeeping fees” and

“paying excessive revenue sharing” as a result of failures to “calculate the amount

the Plan was paying . . . through revenue sharing,” to “determine whether [the

recordkeeper’s] pricing was competitive,” and to “leverage the Plan’s size to reduce

fees,” while allowing the “revenue sharing to benefit” a third-party recordkeeper “at

the Plan’s expense” is a breach of fiduciary duties. Tussey, 746 F.3d at 336.

      140.   Defendants used a flawed fiduciary process for monitoring and

controlling the Plan’s administrative fees. In contrast to the actions of hypothetical

and real-world prudent fiduciaries of similar defined contribution plans, Defendants

failed to: monitor the amount of the fees received by the Plan’s service providers,

determine if those amounts were competitive or reasonable for the services provided

to the Plan, use the Plan’s size to reduce fees, or obtain sufficient rebates to the

Plan for the excessive fees paid by participants. Moreover, Defendants failed to

solicit bids from competing providers, which is the surest way to determine the

market rate for the Plan’s services. This conduct was a breach of fiduciary duties.

      141.   Total Plan losses will be determined at trial after complete discovery in

this case and are continuing.




                                           54
       Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 58 of 67




      142.     Each Defendant is personally liable under 29 U.S.C. §1109(a) to make

good to the Plan any losses to the Plan resulting from the breaches of fiduciary

duties alleged in this Count and is subject to other equitable or remedial relief as

appropriate.

      143.     Each Defendant knowingly participated in the breach of the other

Defendants, knowing that such acts were a breach, enabled the other Defendants to

commit a breach by failing to lawfully discharge its own fiduciary duties, knew of

the breach by the other Defendants and failed to make any reasonable effort under

the circumstances to remedy the breach. Thus, each Defendant is liable for the

losses caused by the breach of its co-fiduciary under 29 U.S.C. §1105(a).

                COUNT II: PROHIBITED TRANSACTIONS
  (29 U.S.C. §1106(A)(1)(A), (A)(1)(B)–(D); (B)(1)–(2); 29 U.S.C. §1132(A)(3))

      144.     Plaintiffs restate and incorporate the allegations contained in the

preceding paragraphs.

      145.     This Count is asserted against all Defendants.

      146.     Section 1106(b) prohibits transactions between a plan and a fiduciary.

29 U.S.C. §1106(b).

      147.     Pentegra is a fiduciary, and caused the plan to retain Pentegra as

recordkeeper and “contract administrator,” to use Pentegra collective investment

trusts, and to pay Plan assets to Pentegra. Pentegra therefore dealt with the assets

of the Plan in its own interest or for its own account, in violation of 29 U.S.C.

§1106(b)(1); acted in a transaction involving the Plan on behalf of a party whose

interests were adverse to the interests of the Plan, its participants and

                                           55
       Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 59 of 67




beneficiaries, in violation of 29 U.S.C. §1106(b)(2); and received consideration for its

own personal account from parties dealing with the Plan in connection with

transactions involving the assets of the Plan, in violation of 29 U.S.C. §1106(b)(3).

      148.     Section 1106(a) prohibits transactions between a plan and a party in

interest. 29 U.S.C. §1106(a).

      149.     Pentegra is a party in interest because it is a Plan fiduciary, and an

entity providing services to the Plan. 29 U.S.C. §1002(14)(A) and (B). Defendants

caused the Plan to retain Pentegra as recordkeeper and “contract administrator,” to

use Pentegra collective investment trusts, and to pay Plan assets to Pentegra.

Defendants therefore caused the Plan to engage in a transaction that they knew or

should have known constituted an exchange of property between the Plan and a

party in interest in violation of 29 U.S.C. §1106(a)(1)(A); engage in a transaction

they knew or should have known constituted the furnishing of services between the

Plan and a party in interest in violation of 29 U.S.C. §1106(a)(1)(C); and engage in a

transaction they knew or should have known constituted a transfer of Plan assets to

a party in interest in violation of 29 U.S.C. §1106(a)(1)(D).

      150.     Even if Pentegra were not a fiduciary (which it is), pleading in the

alternative, it is liable as a knowing party-in-interest participant in a prohibited

transaction.

      151.     Under 29 U.S.C. §1132(a)(3), a court may award “other appropriate

equitable relief” to redress “any act or practice” that violates ERISA. A defendant

may be liable under that section regardless of whether it is a fiduciary. A


                                           56
        Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 60 of 67




nonfiduciary transferee of ill-gotten proceeds is subject to equitable relief if it had

actual or constructive knowledge of the circumstances that rendered the transaction

or payment unlawful.

      152.   Pentegra knew or should have known that the act or practice of using

proprietary Pentegra recordkeeping and contract administrator services allowed

Pentegra to benefit financially through excessive fees paid by the Plan and at the

expense of the Plan’s participants.

      153.   Pentegra knew or should have known that the act or practice of using

Pentegra-subadvised investments in the Plan that generated additional fees for

Pentegra allowed Pentegra to benefit financially through excessive fees paid by the

Plan and at the expense of the Plan’s participants.

      154.   Each Defendant knew or should have known that the act or practice of

using Pentegra-subadvised investments and Pentegra proprietary recordkeeping

services in the Plan constituted a direct or indirect furnishing of services between

the Plan and a party in interest for more than reasonable compensation or a

transfer of assets of the Plan to a party interest.

      155.   Each Defendant knew or should have known that the act or practice of

using Pentegra-subadvised investments and Pentegra proprietary recordkeeping

services in the Plan constituted transactions in which Plan fiduciaries dealt with

the assets of the Plan in their own interest or for their own account, transactions

involving the Plan on behalf of parties whose interests were adverse to the interests

of the Plan, its participants and beneficiaries, or transactions in which a Plan


                                           57
       Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 61 of 67




fiduciary received consideration for its own personal account from parties dealing

with the Plan in connection with transactions involving the assets of the Plan.

      156.   Accordingly, Pentegra participated in the prohibited transactions

described above and knowingly received excessive fees paid from Plan assets.

      157.   To the extent any proceeds from those transactions and the profits

Pentegra made through the use of Plan assets are not otherwise recovered, the

Court should order restitution and disgorgement under 29 U.S.C. §1132(a)(3) to

restore those funds to the Plan.

      158.   Pentegra has not dissipated the entirety of the proceeds on

nontraceable items, and the proceeds can be traced to particular funds or property

in Pentegra’s possession.

      159.   Total losses to the Plan will be determined after complete discovery in

this case and are continuing.

      160.   Under 29 U.S.C. §1109(a), each Defendant is personally liable to make

good to the Plan any losses resulting from the breaches of fiduciary duties and

prohibited transactions alleged in this Count, and to restore all profits through

their use of Plan assets, and is subject to other appropriate equitable or remedial

relief, including removal as a Plan fiduciary.

      161.   Each Defendant knowingly participated in these transactions with

knowledge that the transactions were a breach, enabled the other Defendants to

cause the Plan to engage in these transactions, and knew of these transactions and

failed to make any reasonable effort under the circumstances to remedy or


                                          58
       Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 62 of 67




discontinue the transaction. Thus, under 29 U.S.C. §1105(a), each Defendant is

liable for restoring all proceeds and losses attributable to these transactions.

        COUNT III: BREACH OF FIDUCIARY DUTIES RELATED TO
          UNREASONABLE INVESTMENT MANAGEMENT FEES
                        (29 U.S.C. §1104(a)(1))

      162.     Plaintiffs restate and incorporate the allegations contained in the

preceding paragraphs.

      163.     This Count alleges breach of fiduciary duties against all Defendants.

      164.     Defendants breached their duties of loyalty and prudence under 29

U.S.C. §1104(a)(1)(A) and (B) by selecting and retaining as Plan investment options

higher-cost shares of mutual funds and collective investment trusts, including

proprietary Pentegra investments, that charged unreasonable investment

management fees relative to other investment options that were available to the

Plan at all relevant times, including separately managed accounts, collective

investment trusts, and lower-cost share classes for the Plan’s mutual fund and

collective investment trust investments with the identical investment manager and

investments.

      165.     Total Plan losses will be determined at trial after complete discovery in

this case and are continuing.

      166.     Each Defendant is personally liable under 29 U.S.C. §1109(a) to make

good to the Plan any losses to the Plan resulting from the breaches of fiduciary

duties alleged in this Count and is subject to other equitable or remedial relief as

appropriate. Each Defendant knowingly participated in the breach of the other

Defendants, knowing that such acts were a breach, enabled the other Defendants to
                                           59
       Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 63 of 67




commit a breach by failing to lawfully discharge its own fiduciary duties, knew of

the breach by the other Defendants and failed to make any reasonable effort under

the circumstances to remedy the breach. Thus, each Defendant is liable for the

losses caused by the breach of its co-fiduciary under 29 U.S.C. §1105(a).

              COUNT IV: FAILURE TO MONITOR FIDUCIARIES
                         (AGAINST THE BOARD)

      167.   Plaintiffs restate and incorporate the allegations contained in the

preceding paragraphs.

      168.   This Count is asserted against the Board and its individual members,

including John E. Pinto, Sandra L. McGoldrick, Lisa A. Schlehuber, Michael N.

Lussier, William E. Hawkins, Jr., Brad Elliott, George W. Hermann (collectively

“Individual Defendants”).

      169.   The Board is the named fiduciary with the overall responsibility for

the control, management and administration of the Plan, in accordance with 29

U.S.C. §1102(a).

      170.   The Individual Defendants are or were members of the Board during

the relevant time period.

      171.   The Board had ultimate responsibility for the Pentegra’s decisions

with respect to the Plan, and was responsible for monitoring Pentegra’s

performance, as well as the performance of Board members and taking any

necessary corrective actions, including removing Board members who failed to fulfil

their fiduciary duties.




                                         60
          Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 64 of 67




      172.    The Board had ultimate responsibility for the decisions of consultants

and/or delegees with respect to the Plan, and were responsible for monitoring their

performance and taking any necessary corrective actions, including removing

delegees who failed to fulfil their fiduciary duties.

      173.    A monitoring fiduciary must ensure that the person to whom it

delegates fiduciary duties is performing its fiduciary obligations, including those

with respect to the investment and holding of plan assets, and must take prompt

and effective action to protect the plan and participants when the delegate fails to

discharge its duties.

      174.    To the extent any of the fiduciary responsibilities of the Board were

delegated to another fiduciary, their monitoring duties included an obligation to

ensure that any delegated tasks were being performed in accordance with ERISA’s

fiduciary standards.

      175.    The Board breached its fiduciary monitoring duties by, among other

things:

      176.    Failing to monitor their appointees, including the Board and its

members, to evaluate their performance, or to have a system in place for doing so,

and standing idly by as the Plan suffered enormous losses as a result of its

appointees’ imprudent actions and omissions with respect to the Plan;

      177.    Failing to monitor their appointees’ fiduciary process, which would

have alerted any prudent fiduciary to the potential breach because of the excessive

administrative fees in violation of ERISA;


                                           61
       Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 65 of 67




      178.       Failing to ensure that the monitored fiduciaries had a prudent process

in place for evaluating the Plan’s administrative fees and ensuring that the fees

were competitive, including a process to identify and determine the amount of all

sources of compensation to the Plan’s recordkeeper; and a process to periodically

obtain competitive bids to determine the market rate for the services provided to

the Plan;

      179.       Failing to remove appointees whose performance was inadequate in

that they continued to allow excessive administrative fees.

      180.       Had the Board discharged its fiduciary monitoring duties prudently as

described above, the losses suffered by the Plan would have been minimized or

avoided. Therefore, as a direct result of the breaches of fiduciary duty alleged

herein, the Plan, the Plaintiffs, and the other Class members lost tens of millions of

dollars of retirement savings.

                               JURY TRIAL DEMANDED

      181.       Pursuant to Fed. R. Civ. P. 38 and the Constitution of the United

States, Plaintiffs demand a trial by jury.

                                 PRAYER FOR RELIEF

        For these reasons, Plaintiffs, on behalf of the Plan and all similarly situated

Plan participants and beneficiaries, respectfully request that the Court:

             •    find and declare that Defendants have breached their fiduciary

                  duties as described above;

             •    find and adjudge that Defendants are personally liable to make good

                  to the Plan all losses to the Plan resulting from each breach of
                                               62
Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 66 of 67




       fiduciary duty, and to otherwise restore the Plan to the position it

       would have occupied but for the breaches of fiduciary duty;

   •   determine the method by which Plan losses under 29 U.S.C. §1109(a)

       should be calculated;

   •   order Defendants to provide all accountings necessary to determine

       the amounts Defendants must make good to the Plan under §1109(a);

   •   remove the fiduciaries who have breached their fiduciary duties and

       enjoin them from future ERISA violations;

   •   surcharge against Defendants and in favor of the Plan all amounts

       involved in any transactions which such accounting reveals were

       improper, excessive and/or in violation of ERISA;

   •   reform the Plan to include only prudent investments;

   •   reform the Plan to obtain bids for recordkeeping and to pay only

       reasonable recordkeeping expenses;

   •   reform the Plan to obtain bids for managed account services and to

       pay only reasonable managed account service fees if the fiduciaries

       determine that managed account services is a prudent alternative to

       target date or other asset allocation funds;

   •   certify the Class, appoint Plaintiffs as class representatives, and

       appoint Schlichter, Bogard & Denton LLP as Class Counsel;

   •   award to the Plaintiffs and the Class their attorney’s fees and costs

       under 29 U.S.C. §1132(g)(1) and the common fund doctrine;


                                  63
      Case 7:20-cv-07561-PMH Document 1 Filed 09/15/20 Page 67 of 67




         •   order the payment of interest to the extent it is allowed by law; and

         •   grant other equitable or remedial relief as the Court deems

             appropriate.



September 15, 2020                   Respectfully submitted,

                                     /s/ Andrew D. Schlichter
                                     SCHLICHTER BOGARD & DENTON LLP
                                     Andrew D. Schlichter, Bar No. 4403267
                                     Jerome J. Schlichter*
                                     Troy A. Doles*
                                     Alexander L. Braitberg*
                                     100 South Fourth Street, Suite 1200
                                     St. Louis, Missouri 63102
                                     Telephone: (314) 621-6115
                                     Facsimile: (314) 621-5934
                                     aschlichter@uselaws.com
                                     jschlichter@uselaws.com
                                     tdoles@uselaws.com
                                     abraitberg@uselaws.com
                                     *Pro Hac Vice forthcoming




                                       64
